 



Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
among
GLOBAL LOGISTICS ACQUISITION CORPORATION
(the “Purchaser”),
THE CLARK GROUP, INC.
(the “Company”)
and
JOEL R. ANDERSON,
CHARLES C. ANDERSON, JR.,
DELAWARE ESBT FOR CHARLES C. ANDERSON, JR.,
TERRY C. ANDERSON,
CLYDE B. ANDERSON,
HAROLD M. ANDERSON,
CHARLES C. ANDERSON III,
FRANK STOCKARD,
BILL LARDIE,
JAY MAIER,
DELAWARE ESBT FOR JAY MAIER
DAVID GILLIS,
JOHN BARRY
and
TIMOTHY TEAGAN,
(the “Sellers”)
Dated May 18, 2007
 

 



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     STOCK PURCHASE AGREEMENT (“Agreement”) dated May 18, 2007, among GLOBAL
LOGISTICS ACQUISITION CORPORATION, a Delaware corporation (the “Purchaser”), THE
CLARK GROUP, INC., a Delaware corporation (the “Company”), and JOEL R. ANDERSON,
CHARLES C. ANDERSON, JR., DELAWARE ESBT FOR CHARLES C. ANDERSON, JR., TERRY C.
ANDERSON, CLYDE B. ANDERSON, HAROLD M. ANDERSON, CHARLES C. ANDERSON III, FRANK
STOCKARD, BILL LARDIE, JAY MAIER, DELAWARE ESBT FOR JAY MAIER, DAVID GILLIS,
JOHN BARRY and TIMOTHY TEAGAN (each a “Seller” and, collectively, the “Sellers;”
Messrs. Barry and Teagan each also a “Shareholder/ Seller” and, together, the
“Shareholder/Sellers”).
RECITALS:
     A. The Sellers are the record and beneficial owners of all of the issued
and outstanding shares of capital stock of the Company;
     B. Subject to the terms and conditions of this Agreement, the Sellers
desire to sell such shares to the Purchaser, and the Purchaser desires to
purchase such shares from the Sellers.
     IT IS AGREED:
ARTICLE I
PURCHASE AND SALE OF COMPANY STOCK
     1.1 Purchase and Sale. Upon the terms and subject to the conditions hereof,
at the Closing (as defined in Section 1.5), each of the Sellers hereby agrees to
sell, and Purchaser agrees to purchase and pay for, the shares of Company Stock
(as defined in Section 2.3(a)) owned by such Seller, free and clear of all Liens
(as defined in Section 10.2(e)).
     1.2 Purchase Price. The aggregate purchase price (“Purchase Price”) to be
paid by the Purchaser to the Sellers for their shares of Company Stock shall be
Seventy Five Million Dollars ($75,000,000), of which Seventy Two Million Five
Hundred Twenty-seven Thousand Four Hundred Seventy Two Dollars and Fifty-three
Cents ($72,527,472.53) shall be paid in cash and Two Million Four Hundred
Seventy-two Thousand Five Hundred Twenty-seven Dollars and Forty-seven Cents
($2,472,527.47) shall be paid in shares of the common stock, par value $0.0001
per share, of the Purchaser (“Purchaser Stock”), valued at $7.72 per share. Each
Seller shall be entitled to receive the amount of cash and the number of shares
of Purchaser Stock allocated to such Seller pursuant to Section 1.3.
     1.3 Allocation of Purchase Price. The Purchase Price shall be allocated
among the Sellers as set forth in Schedule 1.3 (which allocation is based on the
pro rata share of the Company Stock owned by each Seller).

 



--------------------------------------------------------------------------------



 



     1.4 Payment of Purchase Price.
          (a) Cash Portion. The cash portion of the Purchase Price, less amounts
to be placed in escrow pursuant to Section 1.11, shall be paid to each Seller at
the Closing by wire transfer of immediately available funds to the accounts of
the Sellers specified by them in written notice given to the Purchaser not later
than two Business Days (as defined in Section 10.2(f)) prior to the Closing
Date.
          (b) Purchaser Stock Portion. A certificate or certificates
representing the number of shares of Purchaser Stock that each
Shareholder/Seller is entitled to receive shall be issued to such
Shareholder/Seller at the Closing.
     1.5 The Closing. Subject to the terms and conditions of this Agreement, the
consummation of the transactions contemplated by this Agreement shall take place
at a closing (the “Closing”) to be held at 10:00 a.m., local time, on the fourth
Business Day after the date on which the last of the conditions to Closing set
forth in Article VI is fulfilled, at the offices of Graubard Miller, The
Chrysler Building, 405 Lexington Avenue, 19th Floor, New York, New York
10174-1901, or at such other time, date or place as the Parties may agree upon
in writing. The date on which the Closing takes place is referred to herein as
the “Closing Date.”
     1.6 Sellers’ and Company Deliveries. At the Closing, each of the Sellers
and the Company shall deliver to the Purchaser (a) the certificates for the
issued and outstanding shares of Company Stock owned by each Seller, duly
endorsed for transfer or with stock powers executed in blank and (b) the
certificates, opinions and other agreements and instruments contemplated by
Article VI hereof and the other provisions of this Agreement.
     1.7 Purchaser’s Deliveries. At the Closing, the Purchaser shall deliver to
each of the Sellers (a) the cash that is to be paid to such Seller, (b) a
certificate representing the number of shares of the Purchaser Stock to be
issued to each Shareholder/Seller and (c) the certificates, opinions and other
agreements and instruments contemplated by Article VI hereof and the other
provisions of this Agreement. At the Closing, the Purchaser shall also deliver
the Working Capital Escrow Funds (as defined in Section 1.9(a)), the Indemnity
Escrow Funds (as defined in Section 1.11) and the Discontinued Operations Escrow
Funds (as defined in Section 5.25) to Continental Stock Transfer & Trust Company
(“Continental”), which payment shall be deemed payment of the portion of the
Purchase Price represented thereby.
     1.8 Adjustment to Purchase Price. The Purchase Price shall be adjusted as
follows:
          (a) At the Closing, the Representative shall deliver to Purchaser an
estimate of the Company’s Working Capital (as hereinafter defined) at the close
of business on the day immediately preceding the Closing Date (the “Calculation
Date Working Capital”), together with a schedule setting forth his calculation
thereof. If the Calculation Date Working Capital is greater than (i.e. less
negative than) a working capital deficit of (-$1,588,462) (the “Target Working
Capital”), the Purchase Price shall be increased on a dollar for dollar basis by
the amount of the difference between the Calculation Date Working Capital and
the Target Working Capital. If the

2



--------------------------------------------------------------------------------



 



Calculation Date Working Capital is less than (i.e. more negative than) the
Target Working Capital, the Purchase Price shall be decreased on a dollar for
dollar basis by the amount of the difference between the Target Working Capital
and the Calculation Date Working Capital. As used in this Section 1.8, (i)
“Working Capital” means, as of the date at which the calculation is made, the
sum of (A) current assets excluding cash plus (B) $616,438 representing 3-Day
check float minus (C) current liabilities minus (D) the aggregate amount of
checks outstanding at such date that were issued in payment of accounts payable,
determined in a manner consistent with the methodology used in Exhibit A. During
the period prior to the Closing Date, the Company will continue to use practices
consistent with those used by the Company prior to the date of this Agreement
with respect to working capital, including collections and disbursements
practices and procedures.
          (b) As promptly as practicable following the Closing Date, but in no
event later than thirty (30) days thereafter (the “30-Day Period”), the
Purchaser shall cause to be prepared and delivered to the Representative an
unaudited balance sheet of the Company at the close of business on the day
immediately preceding the Closing Date (the “Closing Balance Sheet”) together
with a schedule setting forth the actual Working Capital as of the Closing Date
(the “Closing Working Capital”) calculated in a manner consistent with the
calculation of the Calculation Date Working Capital. The Closing Balance Sheet
shall be prepared in accordance with U.S. GAAP and in a manner consistent with
the past practices of the Seller and the Unaudited Financial Statements (as
defined in Section 2.7(b)).
          (c) On the fifteenth (15th) day after the date on which the Closing
Balance Sheet and the Closing Working Capital schedule have been delivered to
the Representative (or such earlier date as the Representative notifies the
Purchaser in writing), if the Closing Working Capital is not disputed by the
Representative pursuant to Section 1.8(e) hereof, (i) if the Closing Working
Capital exceeds the Calculation Date Working Capital, then the Purchaser shall
immediately pay to each Seller his portion, based on the relative ownership of
the outstanding shares of Company Stock, of the amount by which the Closing
Working Capital exceeds the Calculation Date Working Capital (the “Working
Capital Surplus”), and (ii) if the Calculation Date Working Capital exceeds the
Closing Working Capital (such excess amount being the “Working Capital
Deficit”), then each Seller shall immediately pay to the Purchaser his pro rata
portion, based on the relative ownership of the outstanding shares of Company
Stock, of the Working Capital Deficit. If the Representative does not deliver a
Dispute Notice (as defined in Section 1.8(e)) to the Purchaser within fifteen
(15) days after the delivery of the Closing Balance Sheet and the Closing
Working Capital schedule to the Representative (the “15-Day Period”), the
Closing Balance Sheet and the amount of Closing Working Capital derived
therefrom shall be deemed accepted in all respects by the Representative and
shall be final and binding upon the parties hereto with the effects set forth in
clauses (i) and (ii) of this subsection (c).
          (d) During the 15-Day Period, the Purchaser agrees to furnish to the
Representative and its accountants and agents full access to all working papers,
books, records, financial data, calculations and other documentation used in the
preparation of the proposed Closing Balance Sheet and the calculation of the
Closing Working Capital.

3



--------------------------------------------------------------------------------



 



          (e) If the Representative disputes the Closing Balance Sheet (or any
component thereof) or the calculation of the Closing Working Capital shown on
the Closing Balance Sheet (or any component thereof), the Representative shall
give written notice (the “Dispute Notice”) to the Purchaser within the 15-Day
Period, which Dispute Notice shall specify in reasonable detail the matters and
the reasons for such dispute and the amount(s) in dispute. If the Representative
and the Purchaser are unable to resolve the disputed matters within thirty
(30) days after receipt by the Purchaser of the Dispute Notice, all disputed
matters raised in the Dispute Notice and not so resolved (the “Disputed
Matters”) shall be submitted to a recognized independent accounting firm with
offices located within 100 miles of Wilmington, Delaware, as is chosen by mutual
agreement of the Representative and the Purchaser acting in good faith (such
firm which accepts the engagement, the “Independent Auditor”), for final
resolution in accordance with the terms and provisions of this Agreement. The
Purchaser and the Representative shall use their respective best efforts to
cause the Independent Auditor to make its determination as to the resolution of
the Disputed Matters (the “Auditor Determination”) as soon as possible, but in
no event later than thirty (30) days after receipt of the Disputed Matters. The
Independent Auditor shall be obligated to follow the Purchase Price adjustment
terms and conditions set forth in this Agreement and shall not be entitled to
award an amount greater than the greatest value claimed by either party or less
than the least amount claimed by either party. The Auditor Determination shall
be final and binding upon the parties hereto and shall be limited to Disputed
Matters. The Auditor Determination shall be reflected in a written report which
shall be delivered promptly by the Independent Auditor to the Representative and
the Purchaser. One-half of all fees and disbursements of the Independent Auditor
shall be paid by the Purchaser and one-half of such fees and disbursements shall
be paid by the Sellers. Any payment to be made as a consequence of the Auditor
Determination by the Independent Auditor shall be made, in accordance with the
provisions of clauses (i) and (ii) of Section 1.8(c), free and clear of any
deductions or set-off, not later than three business days after the receipt of
the Auditor Determination by the Representative on behalf of Sellers and the
Purchaser.
          (f) All amounts paid pursuant to this Section 1.8 shall be paid by
bank wire transfer of immediately available funds.
     1.9 Twelve-Month Working Capital Adjustment.
          (a) If the average of the amounts of Working Capital (the “Average
Working Capital”) of the Company calculated on the last day of each month for
the twelve-month period ending March 31, 2008 (the “Measurement Period”) in a
manner consistent with the methodology in Exhibit B is greater than (i.e., less
negative than) a working capital deficit of $1,588,462 (-1,588,462), the Sellers
shall pay to the Company an amount equal to such difference but not in excess of
$500,000. To provide a fund for the payment amounts due to the Purchaser
pursuant to this Section 1.9, at the Closing, the Sellers shall deposit in
escrow the aggregate amount of $500,000 (the “Working Capital Escrow Funds”),
allocated among the Sellers as set forth in Schedule 1.9 , to be held until the
amount of the Average Working Capital is finally determined pursuant to this
Section 1.9, all in accordance with the terms and conditions of the Escrow
Agreement to be entered into at the Closing between the Purchaser, the Sellers
and Continental, as Escrow Agent, in the form annexed hereto as Exhibit C (the
“Escrow Agreement”). During the period between the Closing Date and the end of
the Measurement

4



--------------------------------------------------------------------------------



 



Period, the Purchaser will cause the Company to use practices consistent with
those used by the Company prior to the Closing Date with respect to working
capital, including collections and disbursements practices and procedures.
          (b) As promptly as practicable following the end of the Measurement
Period, but in no event later than twenty (20) days thereafter (the “20-Day
Period”), the Purchaser shall cause to be prepared and delivered to the
Representative its calculation of the Average Working Capital, calculated in a
manner consistent with the past practices of the Seller.
          (c) On the fifteenth (15th) day after the date on which the
Purchaser’s calculation of the Average Working Capital shall have been delivered
to the Representative (or such earlier date as the Representative notifies the
Purchaser in writing), (i) if the Average Working Capital as so calculated by
the Purchaser is less than (i.e., more negative than) a working capital deficit
of $1,588,462 (-$1,588,462), the Purchaser shall authorize the Escrow Agent to
pay to the Representative the full amount of the Working Capital Escrow Fund or
(ii) if the Average Working Capital as so calculated by the Purchaser is greater
than a working capital deficit of $1,588,462 (-$1,588,462), and is not disputed
by the Representative, then the Purchaser shall authorize the Escrow Agent to
pay to the Purchaser the amount of such difference from the Working Capital
Escrow Fund and to deliver the balance of the Working Capital Escrow Fund, if
any, to the Representative. If the Representative does not deliver a Working
Capital Dispute Notice (as defined in Section 1.9(d)) to the Purchaser within
ten (10) days after the delivery of the Purchaser’s calculation of the Average
Working Capital to the Representative (the “10-Day Period”), the Average Working
Capital as calculated by the Purchaser shall be deemed accepted in all respects
by the Representative and shall be final and binding upon the parties hereto
with the effects set forth in clauses (i) and (ii) of this subsection (c).
If the Representative disputes the calculation of the Average Working Capital as
calculated by the Purchaser, the Representative shall give written notice (the
“Working Capital Dispute Notice”) to the Purchaser within the 10-Day Period,
which Working Capital Dispute Notice shall specify in reasonable detail the
matters and the reasons for such dispute and the amount(s) in dispute. If the
Representative and the Purchaser are unable to resolve the disputed matters
within thirty (30) days after receipt by the Purchaser of the Working Capital
Dispute Notice, all disputed matters raised in the Working Capital Dispute
Notice and not so resolved (the “Working Capital Disputed Matters”) shall be
submitted to the Independent Auditor determined in the manner set forth in
Section 1.8(e) for final resolution in accordance with the terms and provisions
of this Agreement. The Purchaser and the Representative shall use their
respective best efforts to cause the Independent Auditor to make its
determination as to the resolution of the Working Capital Disputed Matters (the
“Auditor Working Capital Determination”) as soon as possible, but in no event
later than thirty (30) days after receipt of the Working Capital Disputed
Matters. The Independent Auditor shall be obligated to follow the terms and
conditions set forth in this Agreement regarding the determination of Average
Working Capital and shall not be entitled to award an amount greater than the
greatest value claimed by either party or less than the least amount claimed by
either party. The Auditor Working Capital Determination shall be final and
binding upon the parties hereto and shall be limited to Working Capital Disputed
Matters. The Auditor Working Capital Determination shall be reflected in a
written report which shall be delivered promptly by the Independent Auditor to
the Representative and the Purchaser.

5



--------------------------------------------------------------------------------



 



One-half of all fees and disbursements of the Independent Auditor shall be paid
by the Purchaser and one-half of such fees and disbursements shall be paid by
the Sellers. Any payment to be made as a consequence of the Auditor Working
Capital Determination by the Independent Auditor shall be made, in accordance
with the provisions of clauses (i) and (ii) of Section 1.9(c), free and clear of
any deductions or set-off, not later than three business days after the receipt
of the Auditor Working Capital Determination by the Representative on behalf of
Sellers and the Purchaser.
     1.10 Further Assurances; Post-Closing Cooperation. Subject to the terms and
conditions of this Agreement, at any time or from time to time after the
Closing, each of the Parties shall execute and deliver such other documents and
instruments, provide such materials and information and take such other actions
as may reasonably be necessary, proper or advisable, to the extent permitted by
law, to fulfill its obligations under this Agreement and the other documents
relating to the transactions contemplated by this Agreement to which it is a
party.
     1.11 Indemnity Escrow. To provide a fund for the payment amounts due to the
Purchaser pursuant to the indemnity obligations of the Sellers set forth in
Article VII, at the Closing, the Sellers shall deposit in escrow the aggregate
amount of $7,500,000 (the “Indemnity Escrow Funds”), allocated among the Sellers
as set forth in Schedule 1.11 ,to be held for the period ending eighteen months
after the Closing Date (the “Indemnity Escrow Period”) and for such further
period as may be required pursuant to the Escrow Agreement, subject to earlier
release as provided for in the Escrow Agreement, all in accordance with the
terms and conditions of the Escrow Agreement.
     1.12 Certain Seller Matters.
          (a) Each Shareholder/Seller, for himself only, represents and warrants
as follows: (i) all Purchaser Stock to be acquired by such Seller pursuant to
this Agreement will be acquired for his account and not with a view towards
distribution thereof; (ii) he understands that he must bear the economic risk of
the investment in the Purchaser Stock, which cannot be sold by him unless it is
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or an exemption therefrom is available thereunder; (iii) he has had both the
opportunity to ask questions and receive answers from the officers and directors
of the Purchaser and all persons acting on the Purchaser’s behalf concerning the
business and operations of the Purchaser and to obtain any additional
information to the extent the Purchaser possesses or may possess such
information or can acquire it without unreasonable effort or expense necessary
to verify the accuracy of such information; and (iv) he has had access to the
Purchaser SEC Reports (as defined in Section 3.7(a)) filed prior to the date of
this Agreement. Each Shareholder/Seller acknowledges, as to himself only, that
(v) he is either (A) an “accredited investor” as such term is defined in Rule
501(a) promulgated under the Securities Act or (B) a person possessing
sufficient knowledge and experience in financial and business matters to enable
him to evaluate the merits and risks of an investment in the Purchaser; and
(vi) he understands that the certificates representing the Purchaser Stock to be
received by him may bear legends to the effect that the Purchaser Stock may not
be transferred except upon compliance with (C) the registration requirements of
the Securities Act (or an exemption therefrom) and (D) the provisions of this
Agreement.

6



--------------------------------------------------------------------------------



 



          (b) Each Seller, for himself or itself, represents and warrants that
the execution and delivery of this Agreement by such Seller does not, and the
performance of his or its obligations hereunder will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
court, administrative agency, commission, governmental or regulatory authority,
domestic or foreign (a “Governmental Entity”), except (i) for applicable
requirements, if any, of the Securities Act, the Securities Exchange Act of
1934, as amended (“Exchange Act”), state securities laws (“Blue Sky Laws”), and
the rules and regulations thereunder, and (ii) where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect (as defined in Section 10.2(a)) on
such Seller or the Company or, after the Closing, the Purchaser, or prevent
consummation of the transactions contemplated by this Agreement or otherwise
prevent the parties hereto from performing their respective obligations under
this Agreement.
          (c) Each Seller, for himself, represents and warrants that he owns his
shares of Company Stock free and clear of all Liens.
     1.13 Sale Restriction. Without the prior written consent of the Purchaser,
which may be given or withheld in its sole discretion, no public market sales of
shares of Purchaser Stock issued pursuant to this Agreement shall be made for a
period of one year following the Closing Date. No private sales of shares of
Purchaser Stock issued pursuant to this Agreement shall be made unless the
purchaser acknowledges and agrees to the restriction stated in the preceding
sentence by delivery to the Purchaser of a written document to such effect.
Certificates representing shares of Purchaser Stock issued pursuant to this
Agreement shall bear a prominent legend to such effect.
     1.14 Registration of Purchaser Stock. As soon as practicable after the
Closing and the receipt by the Purchaser of financial statements and other
information regarding the Company required therefor, the Purchaser shall cause
to be prepared and shall use commercially reasonable efforts to file and cause
to be declared effective a registration statement on Form S-3 under the
Securities Act for the registration under the Securities Act of the shares of
Purchaser Stock issued to the Shareholder/Sellers in accordance herewith.
Notwithstanding such registration, the sale restriction imposed pursuant to
Section 1.13 shall remain in effect for the period of time set forth therein.
Unless and until the Shareholder/Sellers are eligible to make sales of Purchaser
Stock pursuant to Rule 144(k) under the Securities Act, the Purchaser shall use
commercially reasonable efforts to keep such registration statement effective.
     1.15 Seller Representative. The Sellers hereby designate Charles C.
Anderson, Jr. and, in his absence, Jay Maier (the “Representative”) to represent
the interests of the Sellers for the purposes of the Escrow Agreement, giving
consents and approvals hereunder and making those determinations hereunder that
are specifically reserved to the Representative by the terms hereof. If either
Mr. Anderson or Mr. Maier ceases to serve in such capacity, for any reason, the
Sellers shall appoint a successor. Each Seller hereby appoints Charles C.
Anderson, Jr. and Jay Maier, and each of them acting without the other, as his
or its (a) true and lawful attorney-in-fact to execute and deliver, in his, her
or its name, place and stead, in any and all capacities, any and all amendments
to this Agreement and any and all other agreements, instruments and other

7



--------------------------------------------------------------------------------



 



documents deemed necessary or desirable by such attorney-in-fact to effectuate
the transactions contemplated by this Agreement, including the agreements in the
forms of the exhibits hereto, and (b) proxy and hereby authorizes either of them
to represent and to vote all shares of Company Stock owned by such Seller in the
manner such proxy deems desirable in his sole judgment on all matters pertaining
to the transactions contemplated by this Agreement that may be presented to the
holders of Company Stock for their vote or consent. The power-of-attorney
granted herein is coupled with an interest and it and the proxy granted herein
shall be irrevocable to the full extent allowed by applicable law.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND THE COMPANY
     Subject to the exceptions set forth in Schedule 2 (the “Company Schedule”),
the Sellers and the Company, jointly and severally, hereby represent and warrant
to, and covenant with, the Purchaser as follows (as used in this Article II, and
elsewhere in this Agreement, the term “Company” includes the Subsidiaries (as
hereinafter defined) unless the context clearly otherwise indicates):
     2.1 Organization and Qualification.
          (a) The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and has the
requisite corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being or currently planned
by the Company to be conducted. The Company is in possession of all franchises,
grants, authorizations, licenses, permits, easements, consents, certificates,
approvals and orders (“Approvals”) necessary to own, lease and operate the
properties it purports to own, operate or lease and to carry on its business as
it is now being or currently planned by the Company to be conducted, except
where the failure to have such Approvals could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Company. Complete and correct copies of the certificate of incorporation and
by-laws (or other comparable governing instruments with different names)
(collectively referred to herein as “Charter Documents”) of the Company, as
amended and currently in effect, have been heretofore delivered to the Purchaser
or the Purchaser’s counsel. The Company is not in violation of any of the
provisions of its Charter Documents.
          (b) The Company is duly qualified or licensed to do business as a
foreign corporation and is in good standing in each jurisdiction where the
character of the properties owned, leased or operated by it or the nature of its
activities makes such qualification or licensing necessary, except for such
failures to be so duly qualified or licensed and in good standing that could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company. Each jurisdiction in which the Company is so
qualified or licensed is listed in Schedule 2.1.
          (c) The minute books of the Company contain true, complete and
accurate records of all meetings and consents in lieu of meetings of its Board
of Directors (and any

8



--------------------------------------------------------------------------------



 



committees thereof), similar governing bodies and stockholders (“Corporate
Records”) since January 1, 1997. Copies of such Corporate Records of the Company
have been heretofore delivered to the Purchaser or the Purchaser’s counsel.
          (d) The stock transfer, warrant and option transfer and ownership
records of the Company contain true, complete and accurate records of the
securities ownership as of the date of such records and the transfers involving
the capital stock and other securities of the Company since the time of the
Company’s organization. Copies of such records of the Company have been
heretofore delivered to the Purchaser or the Purchaser’s counsel.
     2.2 Subsidiaries.
          (a) The Company has no direct or indirect subsidiaries or
participations in joint ventures other than those listed in Schedule 2.2 (the
“Subsidiaries”). Except as set forth in Schedule 2.2, the Company owns all of
the outstanding equity securities of the Subsidiaries, free and clear of all
Liens (as defined in Section 10.2(e)). Except for the Subsidiaries, the Company
does not own, directly or indirectly, any ownership, equity, profits or voting
interest in any Person and has no agreement or commitment to purchase any such
interest, and has not agreed and is not obligated to make nor is bound by any
written, oral or other agreement, contract, subcontract, lease, binding
understanding, instrument, note, option, warranty, purchase order, license,
sublicense, insurance policy, benefit plan, commitment or undertaking of any
nature, as of the date hereof or as may hereafter be in effect under which it
may become obligated to make, any future investment in or capital contribution
to any other entity.
          (b) Each Subsidiary that is a corporation is duly incorporated,
validly existing and in good standing under the laws of its state of
incorporation (as listed in Schedule 2.2) and has the requisite corporate power
and authority to own, lease and operate its assets and properties and to carry
on its business as it is now being or currently planned by the Company to be
conducted. Each Subsidiary that is a limited liability company is duly organized
or formed, validly existing and in good standing under the laws of its state of
organization or formation (as listed in Schedule 2.2) and has the requisite
power and authority to own, lease and operate its assets and properties and to
carry on its business as it is now being or currently planned by the Company to
be conducted. Each Subsidiary is in possession of all Approvals necessary to
own, lease and operate the properties it purports to own, operate or lease and
to carry on its business as it is now being or currently planned by the Company
to be conducted, except where the failure to have such Approvals could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company or such Subsidiary. Complete and correct copies of
the Charter Documents of each Subsidiary, as amended and currently in effect,
have been heretofore delivered to the Purchaser or the Purchaser’s counsel. No
Subsidiary is in violation of any of the provisions of its Charter Documents.
          (c) Each Subsidiary is duly qualified or licensed to do business as a
foreign corporation or foreign limited liability company and is in good standing
in each jurisdiction where the character of the properties owned, leased or
operated by it or the nature of its activities makes such qualification or
licensing necessary, except for such failures to be so duly qualified or
licensed and in good standing that could not, individually or in the aggregate,
reasonably be

9



--------------------------------------------------------------------------------



 



expected to have a Material Adverse Effect on the Company or such Subsidiary.
Each jurisdiction in which each Subsidiary is so qualified or licensed is listed
in Schedule 2.2.
          (d) The minute books of each Subsidiary contain true, complete and
accurate records of all meetings and consents in lieu of meetings of its Board
of Directors (and any committees thereof), similar governing bodies and
stockholders since January 1, 2000. Copies of the Corporate Records of each
Subsidiary have been heretofore delivered to the Purchaser or the Purchaser’s
counsel.
          (e) The authorized and outstanding capital stock or membership
interests of each Subsidiary are set forth in Schedule 2.2. There are no
outstanding options, warrants or other rights to purchase securities of any
Subsidiary.
     2.3 Capitalization.
          (a) The authorized capital stock of the Company consists of 2,500
shares of voting common stock, par value $1.00 per share, and 22,500 shares of
non-voting common stock, par value $1.00 per share (collectively, the “Company
Stock”), of which 910 shares of voting common stock and 8,190 shares of
non-voting common stock are issued and outstanding as of the date of this
Agreement, all of which are validly issued, fully paid and nonassessable.
          (b) No shares of Company Stock are reserved for issuance upon the
exercise of outstanding options to purchase Company Stock granted to employees
of the Company or other parties, and no shares of Company Stock are reserved for
issuance upon the exercise of outstanding warrants or other rights to purchase
Company Stock. All outstanding shares of Company Stock have been issued and
granted in compliance with all applicable securities laws and (in all material
respects) other applicable laws and regulations.
          (c) Except as set forth in Schedule 2.3(c) or as set forth elsewhere
in this Section 2.3, there are no subscriptions, options, warrants, equity
securities, partnership interests or similar ownership interests, calls, rights
(including preemptive rights except such preemptive rights as may be set forth
in applicable Charter Documents or relevant state law), commitments or
agreements of any character to which the Company is a party or by which it is
bound obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, or repurchase, redeem or otherwise acquire, or cause the
repurchase, redemption or acquisition of, any shares of capital stock or similar
ownership interests of the Company or obligating the Company to grant, extend,
accelerate the vesting of or enter into any such subscription, option, warrant,
equity security, call, right, commitment or agreement.
          (d) Except as contemplated by this Agreement and except as set forth
in Schedule 2.3(d), there are no registration rights, and there is no voting
trust, proxy, rights plan, antitakeover plan or other agreement or understanding
to which the Company is a party or by which the Company is bound with respect to
any equity security of any class of the Company.

10



--------------------------------------------------------------------------------



 



          (e) Except as set forth in Schedule 2.3(e), no outstanding shares of
Company Stock are unvested or are subject to a repurchase option, risk of
forfeiture or other condition under any applicable agreement with the Company.
     2.4 Authority Relative to this Agreement. The Company has all necessary
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and, to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation by the Company of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action on the part of the
Company (including the approval by its Board of Directors and stockholders,
subject in all cases to the satisfaction of the terms and conditions of this
Agreement, including the conditions set forth in Article VI), and no other
corporate proceedings on the part of the Company or its stockholders are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby pursuant to the Delaware General Corporation Law (“DGCL”)
and the terms and conditions of this Agreement. This Agreement has been duly and
validly executed and delivered by the Company and, assuming the due
authorization, execution and delivery thereof by the other parties hereto,
constitutes the legal and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.
     2.5 No Conflict; Required Filings and Consents.
          (a) The execution and delivery of this Agreement by the Company and
the Sellers do not, and the performance of this Agreement by the Company and the
Sellers shall not (i) conflict with or violate any Legal Requirements (as
defined in Section 10.2(c)), (ii) result in any breach of or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or materially impair the Company’s rights or alter the rights or
obligations of any third party under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or encumbrance on any of the properties or assets of the
Company pursuant to, any Company Contracts (as defined in Section 2.19(a)),
(iii) result in the triggering, acceleration or increase of any payment to any
Person pursuant to any Company Contract, including any “change in control” or
similar provision of any Company Contract, except for any such conflicts,
violations, breaches, defaults, triggerings, accelerations, increases or other
occurrences that would not, individually and in the aggregate, have a Material
Adverse Effect on the Company, or (iv) the provisions of the Shareholders’
Agreement dated January 1, 2005 among certain of the Sellers and the Company.
          (b) The execution and delivery of this Agreement by the Company and
the Sellers does not, and the performance of their obligations hereunder will
not, require any consent, approval, authorization or permit of, or filing with
or notification to, any Governmental Entity or other third party (including,
without limitation, lenders and lessors, except (i) for applicable requirements,
if any, of the Securities Act, the Exchange Act or Blue Sky Laws, and the rules
and regulations thereunder, and appropriate documents received from or filed
with the relevant authorities of other jurisdictions in which the Company is
licensed or qualified to do business, (ii) the consents, approvals,
authorizations and permits described in Schedule 2.5(b),

11



--------------------------------------------------------------------------------



 



and (iii) where the failure to obtain such consents, approvals, authorizations
or permits, or to make such filings or notifications, would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
the Company or, after the Closing, the Purchaser, or prevent consummation of the
transactions contemplated by this Agreement or otherwise prevent the parties
hereto from performing their obligations under this Agreement.
     2.6 Compliance. The Company has complied with and is not in violation of
any Legal Requirements with respect to the conduct of its business, or the
ownership or operation of its business, except for failures to comply or
violations which, individually or in the aggregate, have not had and are not
reasonably likely to have a Material Adverse Effect on the Company. Except as
set forth in Schedule 2.6, no written notice of non-compliance with any Legal
Requirements has been received by the Company (and the Company has no knowledge
of any such notice delivered to any other Person). The Company is not in
violation of any term of any Company Contract (as defined in
Section 2.19(a)(i)), except for failures to comply or violations which,
individually or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect on the Company.
     2.7 Financial Statements.
          (a) The Company has provided to the Purchaser a correct and complete
copy of the audited consolidated financial statements (including any related
notes thereto) of the Company for the fiscal years ended December 31, 2006,
December 31, 2005 and December 31, 2004 (the “Audited Financial Statements”).
The Audited Financial Statements were prepared in accordance with the published
rules and regulations of any applicable Governmental Entity and with generally
accepted accounting principles of the United States (“U.S. GAAP”) applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto), and each fairly presents in all material respects the
financial position of the Company at the respective dates thereof and the
results of its operations and cash flows for the periods indicated.
          (b) The Company has provided to the Purchaser a correct and complete
copy of the unaudited consolidated financial statements (including, in each
case, any related notes thereto) of the Company for the three month period ended
March 31, 2007 (the “Unaudited Financial Statements”). The Unaudited Financial
Statements comply as to form in all material respects, and were prepared in
accordance, with the published rules and regulations of any applicable
Governmental Entity and with U.S. GAAP applied on a consistent basis throughout
the periods involved (except as may be indicated in the notes thereto), are
consistent with the Audited Financial Statements and fairly present in all
material respects the financial position of the Company at the date thereof and
the results of its operations and cash flows for the period indicated, except
that such statements do not contain all notes and disclosures required by U.S.
GAAP and are subject to normal year-end and audit adjustments.
          (c) The books of account, and other similar books and records of the
Company have been maintained in accordance with good business practice, are
complete and correct in all material respects and there have been no material
transactions that are required to be set forth therein which have not been so
set forth.

12



--------------------------------------------------------------------------------



 



          (d) The accounts and notes receivable of the Company reflected on the
balance sheets included in the Audited Financial Statements and the Unaudited
Financial Statements (i) arose from bona fide sales transactions in the ordinary
course of business and are payable on ordinary trade terms, (ii) are legal,
valid and binding obligations of the respective debtors enforceable in
accordance with their terms, except as such may be limited by bankruptcy,
insolvency, reorganization, or other similar laws affecting creditors’ rights
generally, and by general equitable principles, (iii) are not to the Company’s
knowledge subject to any valid set-off or counterclaim except to the extent set
forth in such balance sheet contained therein, (iv) are collectible in the
ordinary course of business consistent with past practice in the aggregate
recorded amounts thereof, net of any applicable reserve reflected in such
balance sheet referenced above, and (v) are not the subject of any actions or
proceedings brought by or on behalf of the Company.
     2.8 No Undisclosed Liabilities. Except as set forth in Schedule 2.8, the
Company has no liabilities (absolute, accrued, contingent or otherwise) of a
nature required under U.S. GAAP to be disclosed on a balance sheet or in the
related notes to financial statements that are, individually or in the
aggregate, material to the business, results of operations or financial
condition of the Company, except: (i) liabilities provided for in or otherwise
disclosed in the interim balance sheet included in the Unaudited Financial
Statements or in the notes to the Audited Financial Statements, and (ii) such
liabilities arising in the ordinary course of the Company’s business since
December 31, 2006, none of which would reasonably be expected to have a Material
Adverse Effect on the Company.
     2.9 Absence of Certain Changes or Events. Except as set forth in
Schedule 2.9 or in the Unaudited Financial Statements, since December 31, 2006,
there has not been: (i) any Material Adverse Effect on the Company, (ii) any
declaration, setting aside or payment of any dividend on, or other distribution
(whether in cash, stock or property) in respect of, any of the Company’s stock,
or any purchase, redemption or other acquisition by the Company of any of the
Company’s capital stock or any other securities of the Company or any options,
warrants, calls or rights to acquire any such shares or other securities,
(iii) any split, combination or reclassification of any of the Company’s capital
stock, (iv) any granting by the Company of any increase in compensation or
fringe benefits, except for normal increases of cash compensation in the
ordinary course of business consistent with past practice, or any payment by the
Company of any bonus, except for bonuses made in the ordinary course of business
consistent with past practice, or any granting by the Company of any increase in
severance or termination pay or any entry by the Company into any currently
effective employment, severance, termination or indemnification agreement or any
agreement the benefits of which are contingent or the terms of which are
materially altered upon the occurrence of a transaction involving the Company of
the nature contemplated hereby, (v) entry by the Company into any licensing or
other agreement with regard to the acquisition or disposition of any
Intellectual Property (as defined in Section 2.18) other than licenses in the
ordinary course of business consistent with past practice or any amendment or
consent with respect to any licensing agreement filed or required to be filed by
the Company with respect to any Governmental Entity, (vi) any material change by
the Company in its accounting methods, principles or practices, (vii) any change
in the auditors of the Company, (viii) any issuance of capital stock of the
Company, (ix) any revaluation by the Company of any of its assets, including,
without limitation, writing down the value of capitalized inventory or

13



--------------------------------------------------------------------------------



 



writing off notes or accounts receivable or any sale of assets of the Company
other than in the ordinary course of business, or (x) any agreement, whether
written or oral, to do any of the foregoing.
     2.10 Litigation.
          (a) Schedule 2.10(a) sets forth all claims, suits, actions or
proceedings pending, or to the knowledge of the Company, threatened against the
Company before any court, government department, commission, agency,
instrumentality or authority, or any arbitrator.
          (b) Except as disclosed in Schedule 2.10(b), there are no claims,
suits, actions or proceedings pending or, to the knowledge of the Company,
threatened against the Company before any court, governmental department,
commission, agency, instrumentality or authority, or any arbitrator that seeks
to restrain or enjoin the consummation of the transactions contemplated by this
Agreement or which could reasonably be expected, either singularly or in the
aggregate with all such claims, actions or proceedings, to have a Material
Adverse Effect on the Company or have a Material Adverse Effect on the ability
of the parties hereto to consummate the transactions contemplated by this
Agreement.
     2.11 Employee Benefit Plans.
          (a) Schedule 2.11(a) lists all material employee compensation,
incentive, fringe or benefit plans, programs, policies, commitments or other
arrangements (whether or not set forth in a written document) covering any
active or former employee, director or consultant of the Company, or any trade
or business (whether or not incorporated) which is under common control with the
Company, with respect to which the Company has liability (individually, a “Plan”
and, collectively, the “Plans”). All Plans have been maintained and administered
in all material respects in compliance with their respective terms and with the
requirements prescribed by any and all statutes, orders, rules and regulations
which are applicable to such Plans and all liabilities with respect to the Plans
have been properly reflected in the financial statements and records of the
Company. No suit, action or other litigation (excluding claims for benefits
incurred in the ordinary course of Plan activities) has been brought, or, to the
knowledge of the Company, is threatened, against or with respect to any Plan.
There are no audits, inquiries or proceedings pending or, to the knowledge of
the Company, threatened by any governmental agency with respect to any Plan. All
contributions, reserves or premium payments required to be made or accrued as of
the date hereof to the Plans have been timely made or accrued. The Company does
not have any plan or commitment to establish any new Plan, to modify any Plan
(except to the extent required by law or to conform any such Plan to the
requirements of any applicable law, in each case as previously disclosed to the
Purchaser in writing, or as required by this Agreement), or to enter into any
new Plan. Each Plan can be amended, terminated or otherwise discontinued after
the Closing in accordance with its terms, without liability to the Purchaser or
the Company (other than ordinary administration expenses and expense for
benefits accrued but not yet paid).
          (b) Except as disclosed in Schedule 2.11, neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (i) result in

14



--------------------------------------------------------------------------------



 



any payment (including severance, unemployment compensation, golden parachute,
bonus or otherwise) becoming due to any stockholder, director or employee of the
Company under any Plan or otherwise, (ii) materially increase any benefits
otherwise payable under any Plan, or (iii) result in the acceleration of the
time of payment or vesting of any such benefits.
     2.12 Labor Matters. The Company is not a party to any collective bargaining
agreement or other labor union contract applicable to persons employed by the
Company and the Company does not know of any activities or proceedings of any
labor union to organize any such employees.
     2.13 Restrictions on Business Activities. Except as disclosed in Schedule
2.13, to the Company’s knowledge, there is no agreement, commitment, judgment,
injunction, order or decree binding upon the Company or its assets or to which
the Company is a party which has or could reasonably be expected to have the
effect of prohibiting or materially impairing any business practice of the
Company, any acquisition of property by the Company or the conduct of business
by the Company as currently conducted other than such effects, individually or
in the aggregate, which have not had and would not reasonably be expected to
have a Material Adverse Effect on the Company.
     2.14 Title to Property.
          (a) All real property owned by the Company (including improvements and
fixtures thereon, easements and rights of way) is shown or reflected on the
balance sheet of the Company included in the Unaudited Financial Statements. The
Company has good, valid and marketable fee simple title to the real property
owned by it, and except as set forth in the Unaudited Financial Statements or on
Schedule 2.14(a), all of such real property is held free and clear of (i) all
leases, licenses and other rights to occupy or use such real property and
(ii) all Liens, rights of way, easements, restrictions, exceptions, variances,
reservations, covenants or other title defects or limitations of any kind, other
than liens for taxes not yet due and payable and such liens or other
imperfections of title, if any, as do not materially detract from the value of
or materially interfere with the present use of the property affected thereby.
Schedule 2.14(a) also contains a list of all options or other contracts under
which the Company has a right to acquire any interest in real property.
          (b) All leases of real property held by the Company (which are listed
on Schedule 2.14(b)), and all material personal property and other property and
assets of the Company owned, used or held for use in connection with the
business of the Company (the “Personal Property”) are shown or reflected on the
balance sheet included in the Audited Financial Statements, other than those
entered into or acquired on or after December 31, 2006 in the ordinary course of
business. The Company has good and marketable title to the Personal Property
owned by it, and all such Personal Property is in each case held free and clear
of all Liens, except for Liens disclosed in the Audited Financial Statements or
in Schedule 2.14(b), none of which has or will have, individually or in the
aggregate, a Material Adverse Effect on such property or on the present or
contemplated use of such property in the businesses of the Company.

15



--------------------------------------------------------------------------------



 



          (c) All leases pursuant to which the Company leases from others
material real or Personal Property are valid and effective in accordance with
their respective terms, and there is not, under any of such leases, any existing
material default or event of default of the Company or, to the Company’s
knowledge, any other party (or any event which with notice or lapse of time, or
both, would constitute a material default), except where the lack of such
validity and effectiveness or the existence of such default or event of default
could not reasonably be expected to have a Material Adverse Effect on the
Company.
          (d) The Company is in possession of, or has valid and effective rights
to, all properties, assets and rights (including Intellectual Property) required
for the conduct of its business in the ordinary course.
     2.15 Taxes.
          (a) Definition of Taxes. For the purposes of this Agreement, “Tax” or
“Taxes” refers to any and all federal, state, local and foreign taxes,
including, without limitation, gross receipts, income, profits, sales, use,
occupation, value added, ad valorem, transfer, franchise, withholding, payroll,
recapture, employment, excise and property taxes, assessments, governmental
charges and duties together with all interest, penalties and additions imposed
with respect to any such amounts and any obligations under any agreements or
arrangements with any other Person with respect to any such amounts and
including any liability of a predecessor entity for any such amounts.
          (b) S Corporation Status. The Clark Group, Inc. has made valid
elections to be treated as an “S corporation” in accordance with Sections 1361
et seq. of the Internal Revenue Code of 1986, as amended, and the regulations
thereunder (collectively, the “Code”) and similar provisions of state taxation
statutes under which such status has been claimed, and, except as set forth on
Schedule 2.15(b), (i) such elections have been in effect for all tax years in
which such status has been claimed in any Return (as defined in
Section 2.15(c)), (ii) each Subsidiary is a “qualified subchapter S subsidiary”
in accordance with Sections 1361 et seq. of the Code and similar provisions of
state taxation statutes and (iii) neither The Clark Group, Inc. nor any
Subsidiary has any liability for federal Taxes based upon income or for state
Taxes based upon income to states whose taxation statutes allow for such
election.
          (c) Tax Returns and Audits. Except as set forth in Schedule 2.15:
          (i) The Company has timely filed all federal, state, local and foreign
returns, estimates, information statements and reports relating to Taxes
(“Returns”) required to be filed by the Company with any Tax authority prior to
the date hereof, except such Returns which are not material to the Company. All
such Returns are true, correct and complete in all material respects. The
Company has paid all Taxes shown to be due and payable on such Returns.

16



--------------------------------------------------------------------------------



 



          (ii) All Taxes that the Company is required by law to withhold or
collect have been duly withheld or collected, and have been timely paid over to
the proper governmental authorities to the extent due and payable.
          (iii) The Company is not delinquent in the payment of any material Tax
nor is there any material Tax deficiency outstanding, proposed or assessed
against the Company, nor has the Company executed any unexpired waiver of any
statute of limitations on or extending the period for the assessment or
collection of any Tax which waiver or extension is presently in effect.
          (iv) To the knowledge of the Company, no audit or other examination of
any Return of the Company by any Tax authority is presently in progress nor has
the Company been notified of any request for such an audit or other examination.
          (v) No adjustment relating to any Returns filed by the Company has
been proposed in writing, formally or informally, by any Tax authority to the
Company or any representative thereof.
          (vi) The Company has no liability for any material unpaid Taxes which
have not been accrued for or reserved on the Company’s balance sheets included
in the Audited Financial Statements or the Unaudited Financial Statements,
whether asserted or unasserted, contingent or otherwise, which is material to
the Company, other than any liability for unpaid Taxes that may have accrued
since the end of the most recent fiscal year in connection with the operation of
the business of the Company in the ordinary course of business, none of which is
material to the business, results of operations or financial condition of the
Company.
     2.16 Environmental Matters.
          (a) Except as disclosed in Schedule 2.16 and except for such matters
that, individually or in the aggregate, are not reasonably likely to have a
Material Adverse Effect: (i) the Company has complied with all applicable
Environmental Laws (as defined below); (ii) there is no Hazardous Substance (as
defined below) present on any of the properties currently owned or operated by
the Company; (iii) there has been no release, discharge or disposal of Hazardous
Substance by the Company on or from any of the properties currently owned or
operated by the Company (including soils, groundwater, surface water, air,
buildings or other structures); (iv) during the periods that they were owned or
operated by the Company , there was no Hazardous Substance present on any of the
properties formerly owned or operated by the Company; (v) during the periods
that they were owned or operated by the Company, there was no release, discharge
or disposal of Hazardous Substance by the Company or, to the Company’s
knowledge, by any other Person on any of the properties formerly owned or
operated by the Company; (vi) the Company is not subject to liability for any
Hazardous Substance disposal or contamination on any third party or public
property (whether above, on or below ground or in the atmosphere or water);
(vii) the Company has not been associated with any release or threat of release
of any Hazardous Substance; (viii) the Company has not received any notice,
demand, letter, claim or request for information alleging that the Company may
be in violation of or liable under any

17



--------------------------------------------------------------------------------



 



Environmental Law; and (ix) the Company is not subject to any orders, decrees,
injunctions or other arrangements with any Governmental Entity or subject to any
indemnity or other agreement with any third party relating to liability under
any Environmental Law or relating to Hazardous Substances.
          (b) As used in this Agreement, the term “Environmental Law” means any
presently enacted federal, state, local or foreign law, regulation, order,
decree, permit, authorization, opinion, common law or agency requirement
relating to: (A) the protection, investigation or restoration of the
environment, health and safety, or natural resources; (B) the handling, use,
presence, disposal, release or threatened release of any Hazardous Substance or
(C) noise, odor, wetlands, pollution, contamination or any injury or threat of
injury to persons or property.
          (c) As used in this Agreement, the term “Hazardous Substance” means
any substance that is: (i) presently listed, classified or regulated pursuant to
any Environmental Law; (ii) any petroleum product or by-product,
asbestos-containing material, lead-containing paint or plumbing, polychlorinated
biphenyls, radioactive materials or radon; or (iii) any other substance which is
the subject of regulatory action by any Governmental Entity pursuant to any
Environmental Law.
          (d) Schedule 2.16(d) sets forth all environmental studies and
investigations completed or in process with respect to the Company and/or its
subsidiaries or their respective properties or assets, including all phase
reports, that are known to the Company. All such written reports and material
documentation relating to any such study or investigation has been provided by
the Company to the Purchaser.
          (e) Properties owned or leased by the Company that are located in the
State of New Jersey are properly classified under the North American Industry
Classification System and, by virtue of such classification, are not subject to
the provisions of the New Jersey Environmental Cleanup and Responsibility Act.
     2.17 Brokers; Third Party Expenses. The Company has not incurred, nor will
it incur, directly or indirectly, any liability for brokerage, finders’ fees,
agent’s commissions or any similar charges in connection with this Agreement or
any transactions contemplated hereby which will become the liability of the
Purchaser or will be a liability of the Company to be paid after Closing. No
shares of capital stock, options, warrants or other securities of either the
Company or the Purchaser are payable to any third party by the Company as a
result of the transactions contemplated by this Agreement and the actions of the
Company or any of the Sellers.
     2.18 Intellectual Property. Schedule 2.18 contains a description of all
material Intellectual Property of the Company. For the purposes of this
Agreement, the following terms have the following definitions:

18



--------------------------------------------------------------------------------



 



“Intellectual Property” shall mean any or all of the following and all worldwide
common law and statutory rights in, arising out of, or associated therewith:
(i) patents and applications therefor and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof
(“Patents”); (ii) inventions (whether patentable or not), invention disclosures,
improvements, trade secrets, proprietary information, know how, technology,
technical data and customer lists, and all documentation relating to any of the
foregoing; (iii) copyrights, copyrights registrations and applications therefor,
and all other rights corresponding thereto throughout the world (“Copyrights”);
(iv) software and software programs; (v) domain names, uniform resource locators
and other names and locators associated with the Internet; (vi) industrial
designs and any registrations and applications therefor; (vii) trade names,
logos, common law trademarks and service marks, trademark and service mark
registrations and applications therefor (collectively, “Trademarks”); (viii) all
databases and data collections and all rights therein; (ix) all moral and
economic rights of authors and inventors, however denominated, and (x) any
similar or equivalent rights to any of the foregoing (as applicable).
“Company Intellectual Property” shall mean any Intellectual Property that is
owned by, or exclusively licensed to, the Company, including software and
software programs developed by or exclusively licensed to the Company
(specifically excluding any off the shelf or shrink-wrap software).
“Registered Intellectual Property” means all Intellectual Property that is the
subject of an application, certificate, filing, registration or other document
issued, filed with, or recorded by any government or other legal authority.
“Company Registered Intellectual Property” means all of the Registered
Intellectual Property owned by, or filed in the name of, the Company.
“Company Products” means all current versions of products or service offerings
of the Company.
          (a) Except as disclosed in Schedule 2.18, no Company Intellectual
Property or Company Product is subject to any material proceeding or outstanding
decree, order, judgment, contract, license or stipulation restricting in any
manner the use, transfer or licensing thereof by the Company, or which may
affect the validity, use or enforceability of such Company Intellectual Property
or Company Product, which in any such case could reasonably be expected to have
a Material Adverse Effect on the Company.
          (b) The Company owns or has enforceable rights to use all Intellectual
Property required for the conduct of its business as presently conducted or as
presently contemplated to be conducted. Except as disclosed in Schedule 2.18,
the Company owns and has good and exclusive title to each material item of
Company Intellectual Property owned by it free and clear of any Liens (excluding
non-exclusive licenses and related restrictions granted by it in the ordinary
course of business); and the Company is the exclusive owner of all material
registered Trademarks and Copyrights used in connection with the operation or
conduct of the

19



--------------------------------------------------------------------------------



 



business of the Company including the sale of any products or the provision of
any services by the Company.
          (c) To the knowledge of the Company, the operation of the business of
the Company as such business currently is conducted, including the Company’s use
of any product, device or process, has not and does not infringe or
misappropriate the Intellectual Property of any third party or constitute unfair
competition or trade practices under the laws of any jurisdiction. The Company
has not received any claims or threats from third parties alleging any such
infringement, misappropriation or unfair competition or trade practices that are
not resolved.
     2.19 Agreements, Contracts and Commitments.
          (a) Schedule 2.19(a) sets forth a complete and accurate list of all
Material Company Contracts (as hereinafter defined), specifying the parties
thereto. For purposes of this Agreement, (i) the term “Company Contracts” shall
mean all contracts, agreements, leases, mortgages, indentures, notes, bonds,
licenses, permits, franchises, purchase orders, sales orders, and other
understandings, commitments and obligations (including without limitation
outstanding offers and proposals) of any kind, whether written or oral, to which
the Company is a party or by or to which any of the properties or assets of the
Company may be bound, subject or affected (including without limitation notes or
other instruments payable to the Company) and (ii) the term “Material Company
Contracts” shall mean (x) each Company Contract (I) providing for payments
(present or future) to the Company in excess of $100,000 in the aggregate or
(II) under which or in respect of which the Company presently has any liability
or obligation of any nature whatsoever (absolute, contingent or otherwise) in
excess of $100,000, (y) each Company Contract that otherwise is or may be
material to the businesses, operations, assets, condition (financial or
otherwise) or prospects of the Company and (z) without limitation of subclause
(x) or subclause (y), each of the following Company Contracts:
          (i) any mortgage, indenture, note, installment obligation or other
instrument, agreement or arrangement for or relating to any borrowing of money
from the Company by any officer, director, stockholder or holder of derivative
securities of the Company (each such person, an “Insider”);
          (ii) any mortgage, indenture, note, installment obligation or other
instrument, agreement or arrangement for or relating to any borrowing of money
from an Insider by the Company;
          (iii) any guaranty, direct or indirect, by the Company, a Subsidiary
or any Insider of the Company of any obligation for borrowings, or otherwise,
excluding endorsements made for collection in the ordinary course of business;
          (iv) any Company Contract of employment or management or for
consulting services;

20



--------------------------------------------------------------------------------



 



          (v) any Company Contract made other than in the ordinary course of
business or (x) providing for the grant of any preferential rights to purchase
or lease any asset of the Company or (y) providing for any right (exclusive or
non-exclusive) to sell or distribute, or otherwise relating to the sale or
distribution of, any product or service of the Company;
          (vi) any obligation to register any shares of the capital stock or
other securities of the Company with any Governmental Entity;
          (vii) any obligation to make payments, contingent or otherwise,
arising out of the prior acquisition of the business, assets or stock of other
Persons;
          (viii) any collective bargaining agreement with any labor union;
          (ix) any lease or similar arrangement for the use by the Company of
real property or personal property (other than any lease of vehicles, office
equipment or operating equipment made in the ordinary course of business where
the annual lease payments are less than $12,000);
          (x) any Company Contract granting or purporting to grant, or otherwise
in any way relating to, any mineral rights or any other interest (including,
without limitation, a leasehold interest) in real property;
          (xi) any Company Contract to which any Insider of the Company is a
party; and
          (xii) any offer or proposal which, if accepted, would constitute any
of the foregoing.
          (b) Each Material Company Contract was entered into at arms’ length
and in the ordinary course, is in full force and effect and, to the Company’s
knowledge, is valid and binding upon and enforceable against each of the parties
thereto (except insofar as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by principles governing the availability of
equitable remedies). To the knowledge of the Company, no other party to a
Material Company Contract is the subject of a bankruptcy or insolvency
proceeding. True, correct and complete copies of all Material Company Contracts
and offers and proposals, which, if accepted, would constitute Material Company
Contracts (or written summaries in the case of oral Material Company Contracts
or oral offers and proposals, which if accepted, would constitute Material
Company Contracts), and of all outstanding offers and proposals of the Company
have been heretofore delivered to the Purchaser or the Purchaser’s counsel.
          (c) Except as set forth in Schedule 2.19(c), neither the Company nor,
to the best of the Company’s knowledge, any other party thereto is in breach of
or in default under, and no event has occurred which with notice or lapse of
time or both would become a breach of or

21



--------------------------------------------------------------------------------



 



default under, any Company Contract, and no party to any Company Contract has
given any written notice of any claim of any such breach, default or event,
which, individually or in the aggregate, are reasonably likely to have a
Material Adverse Effect on the Company.
     2.20 Insurance. Schedule 2.20 sets forth the Company’s insurance policies
and fidelity bonds currently in force and covering the assets, business,
equipment, properties, operations, employees, officers and directors
(collectively, the “Insurance Policies”). The insurances provided by such
Insurance Policies are believed by the Company’s management to be adequate in
amount and scope for the Company’s business and operations, including any
insurance required to be maintained by Company Contracts.
     2.21 Governmental Actions/Filings.
          (a) Except as set forth in Schedule 2.21(a), the Company has been
granted and holds, and has made, all Governmental Actions/Filings (as defined
below) (including, without limitation, the Governmental Actions/Filings required
for (i) emission or discharge of effluents and pollutants into the air and the
water and (ii) the manufacture and sale of all products manufactured and sold by
it) necessary to the conduct by the Company of its business (as presently
conducted and as presently proposed to be conducted) or used or held for use by
the Company, and true, complete and correct copies of which have heretofore been
delivered to the Purchaser. Each such Governmental Action/Filing is in full
force and effect and, except as disclosed in Schedule 2.21(a), will not expire
prior to December 31, 2008, and the Company is in compliance with all of its
obligations with respect thereto. No event has occurred and is continuing which
requires or permits, or after notice or lapse of time or both would require or
permit, and, except as may result from the status of the Purchaser as a holder
of the Company Stock, consummation of the transactions contemplated by this
Agreement or any ancillary documents will not require or permit (with or without
notice or lapse of time, or both), any modification or termination of any such
Governmental Actions/Filings except such events which, either individually or in
the aggregate, would not have a Material Adverse Effect upon the Company.
          (b) Except as set forth in Schedule 2.21(b), no Governmental
Action/Filing is necessary to be obtained, secured or made by the Company to
enable it to continue to conduct its businesses and operations and use its
properties after the Closing in a manner which is consistent with current
practice.
          (c) For purposes of this Agreement, the term “Governmental
Action/Filing” shall mean any franchise, license, certificate of compliance,
authorization, consent, order, permit, approval, consent or other action of, or
any filing, registration or qualification with, any federal, state, municipal,
foreign or other governmental, administrative or judicial body, agency or
authority.
     2.22 Interested Party Transactions. Except as set forth in the
Schedule 2.22, no Seller or any employee, officer or director of the Company or
a member of his or her immediate family is indebted to the Company, nor is the
Company indebted (or committed to make loans or extend or guarantee credit) to
any of such Persons, other than (i) for payment of salary for services

22



--------------------------------------------------------------------------------



 



rendered, (ii) reimbursement for reasonable expenses incurred on behalf of the
Company, and (iii) for other employee benefits made generally available to all
employees. Except as set forth in Schedule 2.22, to the Company’s knowledge,
none of such individuals has any direct or indirect ownership interest in any
Person with whom the Company is affiliated or with whom the Company has a
contractual relationship, or in any Person that competes with the Company,
except that each employee, stockholder, officer or director of the Company and
members of their respective immediate families may own less than 5% of the
outstanding stock in publicly traded companies that may compete with the
Company. Except as set forth in Schedule 2.22, to the knowledge of the Company,
no officer, director or Seller or any member of their immediate families is,
directly or indirectly, interested in any Material Company Contract with the
Company (other than such contracts as relate to any such Person’s ownership of
capital stock or other securities of the Company or such Person’s employment
with the Company).
     2.23 Representations and Warranties Complete. The representations and
warranties of the Company included in this Agreement and any list, statement,
document or information set forth in, or attached to, any Schedule provided
pursuant to this Agreement or delivered hereunder, are true and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements contained therein not misleading, under the circumstance under
which they were made.
     2.24 Survival of Representations and Warranties. The representations and
warranties of the Company set forth in this Agreement shall survive the Closing
until the end of the Indemnity Escrow Period or as otherwise set forth in
Section 7.4(a).
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
     Subject to the exceptions set forth in Schedule 3 (the “Purchaser
Schedule”), the Purchaser represents and warrants to, and covenants with, the
Sellers and the Company, as follows:
     3.1 Organization and Qualification.
          (a) The Purchaser is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and has the
requisite corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being or currently planned
by the Purchaser to be conducted. The Purchaser is in possession of all
Approvals necessary to own, lease and operate the properties it purports to own,
operate or lease and to carry on its business as it is now being or currently
planned by the Purchaser to be conducted, except where the failure to have such
Approvals could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on the Purchaser. Complete and correct copies of
the Charter Documents of the Purchaser, as amended and currently in effect, have
been heretofore delivered to the Company. The Purchaser is not in violation of
any of the provisions of the Purchaser’s Charter Documents.

23



--------------------------------------------------------------------------------



 



          (b) The Purchaser is duly qualified or licensed to do business as a
foreign corporation and is in good standing, in each jurisdiction where the
character of the properties owned, leased or operated by it or the nature of its
activities makes such qualification or licensing necessary, except for such
failures to be so duly qualified or licensed and in good standing that could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Purchaser. At or prior to the Closing, the Purchaser will
be duly qualified or licensed to do business as a foreign corporation and in
good standing in each jurisdiction where the character of the properties
acquired by it pursuant to this Agreement makes such qualification or licensing
necessary.
     3.2 Subsidiaries. The Purchaser has no Subsidiaries and does not own,
directly or indirectly, any ownership, equity, profits or voting interest in any
Person or have any agreement or commitment to purchase any such interest, and
the Purchaser has not agreed and is not obligated to make nor is bound by any
written, oral or other agreement, contract, subcontract, lease, binding
understanding, instrument, note, option, warranty, purchase order, license,
sublicense, insurance policy, benefit plan, commitment or undertaking of any
nature, as of the date hereof or as may hereafter be in effect under which it
may become obligated to make, any future investment in or capital contribution
to any other entity.
     3.3 Capitalization.
          (a) As of the date of this Agreement, the authorized capital stock of
the Purchaser consists of 400,000,000 shares of Purchaser Stock and 1,000,000
shares of preferred stock, par value $0.0001 per share (the “Purchaser Preferred
Stock”), of which 13,500,000 shares of Purchaser Stock and no shares of the
Purchaser Preferred Stock are issued and outstanding, all of which are validly
issued, fully paid and nonassessable.
          (b) Except as set forth in Schedule 3.3(b), (i) no shares of Purchaser
Stock or the Purchaser Preferred Stock are reserved for issuance upon the
exercise of outstanding options to purchase Purchaser Stock or the Purchaser
Preferred Stock granted to employees of the Purchaser or other parties (the
“Purchaser Stock Options”) and there are no outstanding the Purchaser Stock
Options; (ii) no shares of Purchaser Stock or the Purchaser Preferred Stock are
reserved for issuance upon the exercise of outstanding warrants to purchase
Purchaser Stock or the Purchaser Preferred Stock (the “Purchaser Warrants”) and
there are no outstanding the Purchaser Warrants; and (iii) no shares of
Purchaser Stock or the Purchaser Preferred Stock are reserved for issuance upon
the conversion of the Purchaser Preferred Stock or any outstanding convertible
notes, debentures or securities (“the “Purchaser Convertible Securities”). All
shares of Purchaser Stock and the Purchaser Preferred Stock subject to issuance
as aforesaid, upon issuance on the terms and conditions specified in the
instrument pursuant to which they are issuable, will be duly authorized, validly
issued, fully paid and nonassessable. All outstanding shares of Purchaser Stock
and all outstanding the Purchaser Warrants have been issued and granted in
compliance with (x) all applicable securities laws and (in all material
respects) other applicable laws and regulations, and (y) all requirements set
forth in any applicable the Purchaser Contracts (as defined in Section 3.19).
The Purchaser has heretofore delivered to the Company true, complete and
accurate copies of the Purchaser Warrants, including any and all documents and
agreements relating thereto.

24



--------------------------------------------------------------------------------



 



          (c) The shares of Purchaser Stock to be issued by the Purchaser
pursuant to this Agreement have been duly reserved for issuance by the Purchaser
from Purchaser’s authorized but unissued shares of Purchaser Stock or treasury
shares and, upon issuance in accordance with the terms of this Agreement, will
be duly authorized and validly issued and such shares of Purchaser Stock will be
fully paid and nonassessable.
          (d) Except as set forth in Schedule 3.3(d) or as contemplated by this
Agreement or the Purchaser SEC Reports, there are no registrations rights, and
there is no voting trust, proxy, rights plan, agreement to repurchase or redeem,
anti-takeover plan or other agreements or understandings to which the Purchaser
is a party or by which the Purchaser is bound with respect to any equity
security of any class of the Purchaser.
          (e) Except as provided for in this Agreement or as set forth in
Section 3.3(e), as a result of the consummation of the transactions contemplated
hereby, no shares of capital stock, warrants, options or other securities of the
Purchaser are issuable and no rights in connection with any shares, warrants,
options or other securities of the Purchaser accelerate or otherwise become
triggered (whether as to vesting, exercisability, convertibility or otherwise).
     3.4 Authority Relative to this Agreement. The Purchaser has full corporate
power and authority to: (i) execute, deliver and perform this Agreement, and
each ancillary document that the Purchaser has executed or delivered or is to
execute or deliver pursuant to this Agreement, and (ii) carry out the
Purchaser’s obligations hereunder and thereunder and, to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation by the Purchaser of the transactions contemplated hereby
have been duly and validly authorized by all necessary corporate action on the
part of the Purchaser (including the approval by its Board of Directors), and no
other corporate proceedings on the part of the Purchaser are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby,
other than the Purchaser Stockholder Approval (as defined in Section 5.1(a)).
This Agreement has been duly and validly executed and delivered by the Purchaser
and, assuming the due authorization, execution and delivery thereof by the other
parties hereto, constitutes the legal and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.
     3.5 No Conflict; Required Filings and Consents.
          (a) The execution and delivery of this Agreement by the Purchaser do
not, and the performance of this Agreement by the Purchaser shall not:
(i) conflict with or violate the Purchaser’s Charter Documents, (ii) conflict
with or violate any Legal Requirements, or (iii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or materially impair the Purchaser’s rights or
alter the rights or obligations of any third party under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of a Lien on any of the properties or assets of the Purchaser
pursuant to, any the Purchaser Contracts, except, with respect to clauses

25



--------------------------------------------------------------------------------



 



(ii) or (iii), for any such conflicts, violations, breaches, defaults or other
occurrences that would not, individually and in the aggregate, have a Material
Adverse Effect on the Purchaser.
          (b) The execution and delivery of this Agreement by the Purchaser do
not, and the performance of their respective obligations hereunder will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Entity, except (i) for applicable
requirements, if any, of the Securities Act, the Exchange Act, Blue Sky Laws,
and the rules and regulations thereunder, and appropriate documents with the
relevant authorities of other jurisdictions in which the Purchaser is qualified
to do business and (ii) where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Purchaser, or prevent consummation of the transactions
contemplated by this Agreement or otherwise prevent the parties hereto from
performing their obligations under this Agreement.
     3.6 Compliance. The Purchaser has complied with, and is not in violation
of, any Legal Requirements with respect to the conduct of its business, or the
ownership or operation of its business, except for failures to comply or
violations which, individually or in the aggregate, have not had and are not
reasonably likely to have a Material Adverse Effect on the Purchaser. The
business and activities of the Purchaser have not been and are not being
conducted in violation of any Legal Requirements. The Purchaser is not in
default or violation of any term, condition or provision of its Charter
Documents. No written notice of non-compliance with any Legal Requirements has
been received by the Purchaser.
     3.7 SEC Filings; Financial Statements.
          (a) The Purchaser has made available to the Company and the Sellers a
correct and complete copy of each report and registration statement filed by the
Purchaser (the “Purchaser SEC Reports”) with the Securities and Exchange
Commission (“Commission”), which are all the forms, reports and documents
required to be filed by the Purchaser with the Commission prior to the date of
this Agreement. All the Purchaser SEC Reports required to be filed by the
Purchaser in the twelve (12) month period prior to the date of this Agreement
were filed in a timely manner. As of their respective dates the Purchaser SEC
Reports: (i) were prepared in accordance and complied in all material respects
with the requirements of the Securities Act or the Exchange Act, as the case may
be, and the rules and regulations of the Commission thereunder applicable to
such the Purchaser SEC Reports, and (ii) did not at the time they were filed
(and if amended or superseded by a filing prior to the date of this Agreement
then on the date of such filing and as so amended or superseded) contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. Except to the
extent set forth in the preceding sentence, the Purchaser makes no
representation or warranty whatsoever concerning any the Purchaser SEC Report as
of any time other than the date or period with respect to which it was filed.
          (b) Except as set forth in Schedule 3.7(b), each set of financial
statements (including, in each case, any related notes thereto) contained in the
Purchaser SEC Reports,

26



--------------------------------------------------------------------------------



 



including each the Purchaser SEC Report filed after the date hereof until the
Closing, complied or will comply as to form in all material respects with the
published rules and regulations of the Commission with respect thereto, was or
will be prepared in accordance with U.S. GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes thereto
or, in the case of unaudited statements, do not contain footnotes as permitted
by Form 10-QSB of the Exchange Act) and each fairly presents or will fairly
present in all material respects the financial position of the Purchaser at the
respective dates thereof and the results of its operations and cash flows for
the periods indicated, except that the unaudited interim financial statements
were, are or will be subject to normal adjustments which were not or are not
expected to have a Material Adverse Effect on the Purchaser taken as a whole.
     3.8 No Undisclosed Liabilities. The Purchaser has no liabilities (absolute,
accrued, contingent or otherwise) that are, individually or in the aggregate,
material to the business, results of operations or financial condition of the
Purchaser, except (i) liabilities provided for in or otherwise disclosed in the
Purchaser SEC Reports filed prior to the date hereof, and (ii) liabilities
incurred since December 31, 2006 in the ordinary course of business, none of
which would have a Material Adverse Effect on the Purchaser.
     3.9 Absence of Certain Changes or Events. Except as set forth in the
Purchaser SEC Reports filed prior to the date of this Agreement, and except as
contemplated by this Agreement, since December 31, 2006, there has not been:
(i) any Material Adverse Effect on the Purchaser, (ii) any declaration, setting
aside or payment of any dividend on, or other distribution (whether in cash,
stock or property) in respect of, any of the Purchaser’s capital stock, or any
purchase, redemption or other acquisition by the Purchaser of any of the
Purchaser’s capital stock or any other securities of the Purchaser or any
options, warrants, calls or rights to acquire any such shares or other
securities, (iii) any split, combination or reclassification of any of the
Purchaser’s capital stock, (iv) any granting by the Purchaser of any increase in
compensation or fringe benefits, except for normal increases of cash
compensation in the ordinary course of business consistent with past practice,
or any payment by the Purchaser of any bonus, except for bonuses made in the
ordinary course of business consistent with past practice, or any granting by
the Purchaser of any increase in severance or termination pay or any entry by
the Purchaser into any currently effective employment, severance, termination or
indemnification agreement or any agreement the benefits of which are contingent
or the terms of which are materially altered upon the occurrence of a
transaction involving the Purchaser of the nature contemplated hereby, (v) entry
by the Purchaser into any licensing or other agreement with regard to the
acquisition or disposition of any Intellectual Property other than licenses in
the ordinary course of business consistent with past practice or any amendment
or consent with respect to any licensing agreement filed or required to be filed
by the Purchaser with respect to any Governmental Entity, (vi) any material
change by the Purchaser in its accounting methods, principles or practices,
except as required by concurrent changes in U.S. GAAP, (vii) any change in the
auditors of the Purchaser, (vii) any issuance of capital stock of the Purchaser,
or (viii) any revaluation by the Purchaser of any of its assets, including,
without limitation, writing down the value of capitalized inventory or writing
off notes or accounts receivable or any sale of assets of the Purchaser other
than in the ordinary course of business.

27



--------------------------------------------------------------------------------



 



     3.10 Litigation. There are no claims, suits, actions or proceedings pending
or to the Purchaser’s knowledge, threatened against the Purchaser, before any
court, governmental department, commission, agency, instrumentality or
authority, or any arbitrator that seeks to restrain or enjoin the consummation
of the transactions contemplated by this Agreement or which could reasonably be
expected, either singularly or in the aggregate with all such claims, actions or
proceedings, to have a Material Adverse Effect on the Purchaser or have a
Material Adverse Effect on the ability of the parties hereto to consummate the
transactions contemplated by this Agreement.
     3.11 Employee Benefit Plans. Except as may be contemplated by the Purchaser
Plan (as defined in Section 5.1(a)), the Purchaser does not maintain, and has no
liability under, any Plan, and neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
(i) result in any payment (including severance, unemployment compensation,
golden parachute, bonus or otherwise) becoming due to any stockholder, director
or employee of the Purchaser, or (ii) result in the acceleration of the time of
payment or vesting of any such benefits.
     3.12 Labor Matters. The Purchaser is not a party to any collective
bargaining agreement or other labor union contract applicable to persons
employed by the Purchaser and the Purchaser does not know of any activities or
proceedings of any labor union to organize any such employees.
     3.13 Restrictions on Business Activities. Since its organization, the
Purchaser has not conducted any business activities other than activities
directed toward the accomplishment of a business combination. Except as set
forth in Purchaser’s Charter Documents, there is no agreement, commitment,
judgment, injunction, order or decree binding upon the Purchaser or to which the
Purchaser is a party which has or could reasonably be expected to have the
effect of prohibiting or materially impairing any business practice of the
Purchaser, any acquisition of property by the Purchaser or the conduct of
business by the Purchaser as currently conducted other than such effects,
individually or in the aggregate, which have not had and could not reasonably be
expected to have, a Material Adverse Effect on the Purchaser.
     3.14 Title to Property. The Purchaser does not own or lease any real
property or personal property. Except as set forth in Schedule 3.14, there are
no options or other contracts under which the Purchaser has a right or
obligation to acquire or lease any interest in real property or personal
property.
     3.15 Taxes. Except as set forth in Schedule 3.15:
          (a) The Purchaser has timely filed all Returns required to be filed by
the Purchaser with any Tax authority prior to the date hereof, except such
Returns which are not material to the Purchaser. All such Returns are true,
correct and complete in all material respects. The Purchaser has paid all Taxes
shown to be due on such Returns.

28



--------------------------------------------------------------------------------



 



          (b) All Taxes that the Purchaser is required by law to withhold or
collect have been duly withheld or collected, and have been timely paid over to
the proper governmental authorities to the extent due and payable.
          (c) The Purchaser has not been delinquent in the payment of any
material Tax that has not been accrued for in the Purchaser’s books and records
of account for the period for which such Tax relates nor is there any material
Tax deficiency outstanding, proposed or assessed against the Purchaser, nor has
the Purchaser executed any unexpired waiver of any statute of limitations on or
extending the period for the assessment or collection of any Tax.
          (d) No audit or other examination of any Return of the Purchaser by
any Tax authority is presently in progress, nor has the Purchaser been notified
of any request for such an audit or other examination.
          (e) No adjustment relating to any Returns filed by the Purchaser has
been proposed in writing, formally or informally, by any Tax authority to the
Purchaser or any representative thereof.
          (f) The Purchaser has no liability for any material unpaid Taxes which
have not been accrued for or reserved on the Purchaser’s balance sheets included
in the audited financial statements for the most recent fiscal year ended,
whether asserted or unasserted, contingent or otherwise, which is material to
the Purchaser, other than any liability for unpaid Taxes that may have accrued
since the end of the most recent fiscal year in connection with the operation of
the business of the Purchaser in the ordinary course of business, none of which
is material to the business, results of operations or financial condition of the
Purchaser.
     3.16 Environmental Matters. Except for such matters that, individually or
in the aggregate, are not reasonably likely to have a Material Adverse Effect:
(i) the Purchaser has complied with all applicable Environmental Laws; (ii) the
Purchaser is not subject to liability for any Hazardous Substance disposal or
contamination on any third party property; (iii) the Purchaser has not been
associated with any release or threat of release of any Hazardous Substance;
(iv) the Purchaser has not received any notice, demand, letter, claim or request
for information alleging that the Purchaser may be in violation of or liable
under any Environmental Law; and (v) the Purchaser is not subject to any orders,
decrees, injunctions or other arrangements with any Governmental Entity or
subject to any indemnity or other agreement with any third party relating to
liability under any Environmental Law or relating to Hazardous Substances.
     3.17 Brokers. Except as set forth in Schedule 3.17, the Purchaser has not
incurred, nor will it incur, directly or indirectly, any liability for brokerage
or finders’ fees or agent’s commissions or any similar charges in connection
with this Agreement or any transaction contemplated hereby.

29



--------------------------------------------------------------------------------



 



     3.18 Intellectual Property. The Purchaser does not own, license or
otherwise have any right, title or interest in any material Intellectual
Property or material Registered Intellectual Property, except non-exclusive
rights to the name “Global Logistics”.
     3.19 Agreements, Contracts and Commitments.
          (a) Except as set forth in the Purchaser SEC Reports filed prior to
the date of this Agreement, and with respect to confidentiality and
nondisclosure agreements, there are no contracts, agreements, leases, mortgages,
indentures, notes, bonds, liens, license, permit, franchise, purchase orders,
sales orders or other understandings, commitments or obligations (including
without limitation outstanding offers or proposals) of any kind, whether written
or oral, to which the Purchaser is a party or by or to which any of the
properties or assets of the Purchaser may be bound, subject or affected, which
either (a) creates or imposes a liability greater than $25,000, or (b) may not
be cancelled by the Purchaser on 30 days’ or less prior notice (“Purchaser
Contracts”). All the Purchaser Contracts are listed in Schedule 3.19 other than
those that are exhibits to the Purchaser SEC Reports.
          (b) Except as set forth in the Purchaser SEC Reports filed prior to
the date of this Agreement, each Purchaser Contract was entered into at arms’
length and in the ordinary course, is in full force and effect and is valid and
binding upon and enforceable against each of the parties thereto. True, correct
and complete copies of all the Purchaser Contracts (or written summaries in the
case of oral Purchaser Contracts) and of all outstanding offers or proposals of
the Purchaser have been heretofore delivered to the Company.
          (c) Neither the Purchaser nor, to the knowledge of the Purchaser, any
other party thereto is in breach of or in default under, and no event has
occurred which with notice or lapse of time or both would become a breach of or
default under, any Purchaser Contract, and no party to any Purchaser Contract
has given any written notice of any claim of any such breach, default or event,
which, individually or in the aggregate, are reasonably likely to have a
Material Adverse Effect on the Purchaser. Each agreement, contract or commitment
to which the Purchaser is a party or by which it is bound that has not expired
by its terms is in full force and effect, except where such failure to be in
full force and effect is not reasonably likely to have a Material Adverse Effect
on the Purchaser.
     3.20 Insurance. Except for directors’ and officers’ liability insurance,
the Purchaser does not maintain any Insurance Policies.
     3.21 Interested Party Transactions. Except as set forth in the Purchaser
SEC Reports filed prior to the date of this Agreement: (a) no employee, officer,
director or stockholder of the Purchaser or a member of his or her immediate
family is indebted to the Purchaser nor is the Purchaser indebted (or committed
to make loans or extend or guarantee credit) to any of them, other than
reimbursement for reasonable expenses incurred on behalf of the Purchaser;
(b) to the Purchaser’s knowledge, none of such individuals has any direct or
indirect ownership interest in any Person with whom the Purchaser is affiliated
or with whom the Purchaser has a material contractual relationship, or any
Person that competes with the Purchaser, except that each employee, stockholder,
officer or director of the Purchaser and members of their respective

30



--------------------------------------------------------------------------------



 



immediate families may own less than 5% of the outstanding stock in publicly
traded companies that may compete with the Purchaser; and (c) to the Purchaser’s
knowledge, no officer, director or stockholder or any member of their immediate
families is, directly or indirectly, interested in any material contract with
the Purchaser (other than such contracts as relate to any such individual
ownership of capital stock or other securities of the Purchaser).
     3.22 Indebtedness. The Purchaser has no indebtedness for borrowed money.
     3.23 Purchaser Stock Listing. Purchaser Stock is listed on the American
Stock Exchange. There is no action or proceeding pending or, to the Purchaser’s
knowledge, threatened against the Purchaser by the American Stock Exchange,
Nasdaq or NASD, Inc. (“NASD”) with respect to any intention by such entities to
prohibit or terminate such listing.
     3.24 Board Approval. The Board of Directors of the Purchaser (including any
required committee or subgroup of the Board of Directors of the Purchaser) has,
as of the date of this Agreement, unanimously (i) declared the advisability of
the transactions contemplated by this Agreement and approved this Agreement and
the transactions contemplated hereby, (ii) determined that the transactions
contemplated by this Agreement are in the best interests of the stockholders of
the Purchaser, and (iii) determined that the fair market value of the Company is
equal to at least 80% of the Purchaser’s net assets. The Board of Directors of
the Purchaser, by resolution duly adopted unanimously at a meeting duly called
and held, has duly (i) determined that this Agreement and the respective
transactions contemplated by this Agreement are fair to and in the best
interests of Purchaser and its stockholders, (ii) approved this Agreement and
the respective transactions contemplated by this Agreement and declared their
advisability, and (iii) recommended that the Purchaser’s stockholders adopt this
Agreement and directed that this Agreement be submitted for consideration by the
Purchaser’s stockholders at the Special Meeting (as defined in Section 5.1). The
affirmative vote of the holders of a majority of the shares of Purchaser Stock
issued in the Purchaser’s initial public offering of securities that are voted
at the Special Meeting is the only vote of the holders of any class or series of
capital stock of Purchaser necessary to adopt or approve this Agreement and the
respective transactions contemplated by this Agreement, provided that, in
addition to such affirmative vote, holders of twenty percent (20%) or more of
the shares of Purchaser Stock issued in Purchaser’s initial public offering of
securities and outstanding immediately before the Closing shall not have
exercised their rights to convert their shares into a pro rata share of the
Trust Fund in accordance with the Purchaser’s Charter Documents for the
transactions contemplated hereby to proceed.
     3.25 Trust Fund.
          (a) As of the date hereof and at the Closing Date, the Purchaser has
and will have no less than $87,000,000 invested in a trust account administered
by The Bank of New York (the “Trust Fund”), less such amounts, if any, as the
Purchaser is required to pay to (i) stockholders who elect to have their shares
converted to cash in accordance with the provisions of the Purchaser’s Charter
Documents and (ii) third parties (e.g., professionals, printers, etc.) who have
rendered services to the Purchaser in connection with the transactions
contemplated by this Agreement.

31



--------------------------------------------------------------------------------



 



          (b) Upon consummation of the transactions contemplated by this
Agreement and notice thereof to the Trustee, the Trust Fund will terminate and
the Trustee shall thereupon be obligated to release as promptly as practicable
to the Purchaser the funds and government securities held in the Trust Fund,
which funds and government securities will be free of any Encumbrances
whatsoever and, after taking into account any funds paid to holders of Purchaser
Stock who elect to have their shares converted into cash in accordance with the
provisions of the Purchaser’s Charter Documents, will be available for use in
the business of the Purchaser, including for payment of the Purchase Price.
          (c) Effective as of the Closing, the obligations of the Purchaser to
dissolve or liquidate within a specified time period contained in the
Purchaser’s Charter Documents will terminate, and effective as of the Closing
the Purchaser shall have no obligation whatsoever to dissolve and liquidate the
assets of the Purchaser by reason of the consummation of the transactions
contemplated by this Agreement, and, following the Closing, no Purchaser
stockholder shall be entitled to receive funds from the Trust Fund except to the
extent such stockholder votes against the approval of transactions contemplated
by this Agreement and elects, contemporaneous with such vote, to have his, her
or its shares converted into cash in accordance with the provisions of the
Purchaser’s Charter Documents.
     3.26 Governmental Filings. Except as set forth in Schedule 3.26, the
Purchaser has been granted and holds, and has made, all Governmental
Actions/Filings necessary to the conduct by the Purchaser of its business (as
presently conducted) or used or held for use by the Purchaser, and true,
complete and correct copies of which have heretofore been delivered to the
Company. Each such Governmental Action/Filing is in full force and effect and,
except as disclosed in Schedule 3.26, will not expire prior to December 31,
2008, and the Purchaser is in compliance with all of its obligations with
respect thereto. No event has occurred and is continuing which requires or
permits, or after notice or lapse of time or both would require or permit, and
consummation of the transactions contemplated by this Agreement or any ancillary
documents will not require or permit (with or without notice or lapse of time,
or both), any modification or termination of any such Governmental
Actions/Filings except such events which, either individually or in the
aggregate, would not have a Material Adverse Effect upon the Purchaser.
     3.27 Investment Company Act. The Purchaser is not, and will not be after
the Closing, an “investment company” or a person directly or indirectly
“controlled” by or acting on behalf of an “investment company,” in each case
within the meaning of the Investment Company Act of 1940, as amended.
     3.28 Representations and Warranties Complete. The representations and
warranties of the Purchaser included in this Agreement and any list, statement,
document or information set forth in, or attached to, any Schedule provided
pursuant to this Agreement or delivered hereunder, are true and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to

32



--------------------------------------------------------------------------------



 



make the statements contained therein not misleading, under the circumstance
under which they were made.
     3.29 Survival of Representations and Warranties. The representations and
warranties of the Purchaser set forth in this Agreement shall survive until the
Closing.
ARTICLE IV
CONDUCT PRIOR TO THE CLOSING DATE
     4.1 Conduct of Business by the Company and the Purchaser. During the period
from the date of this Agreement and continuing until the earlier of the
termination of this Agreement pursuant to its terms or the Closing, each of the
Company and the Purchaser shall, except to the extent that the other party shall
otherwise consent in writing, carry on its business in the usual, regular and
ordinary course consistent with past practices, in substantially the same manner
as heretofore conducted and in compliance with all applicable laws and
regulations (except where noncompliance would not have a Material Adverse
Effect), pay its debts and taxes when due subject to good faith disputes over
such debts or taxes, pay or perform other material obligations when due, and use
its commercially reasonable efforts consistent with past practices and policies
to (i) preserve substantially intact its present business organization,
(ii) keep available the services of its present officers and employees and
(iii) preserve its relationships with customers, suppliers, distributors,
licensors, licensees, and others with which it has significant business
dealings. In addition, except as required or permitted by the terms of this
Agreement, without the prior written consent of the Purchaser, with respect to
consents given to actions of the Company, and the Representative, with respect
to consents given to actions of the Purchaser, during the period from the date
of this Agreement and continuing until the earlier of the termination of this
Agreement pursuant to its terms or the Closing, each of the Company and the
Purchaser shall not do any of the following:
          (a) Waive any stock repurchase rights, accelerate, amend or (except as
specifically provided for herein) change the period of exercisability of options
or restricted stock, or reprice options granted under any employee, consultant,
director or other stock plans or authorize cash payments in exchange for any
options granted under any of such plans;
          (b) Grant any severance or termination pay to any officer or employee
except pursuant to applicable law, written agreements outstanding, or policies
existing on the date hereof and as previously or concurrently disclosed in
writing or made available to the other party, or adopt any new severance plan,
or amend or modify or alter in any manner any severance plan, agreement or
arrangement existing on the date hereof;
          (c) Transfer or license to any person or otherwise extend, amend or
modify any material rights to any Intellectual Property of the Company or the
Purchaser, as applicable, or enter into grants to transfer or license to any
person future patent rights, other than in the ordinary course of business
consistent with past practices provided that in no event shall the Company or
the Purchaser license on an exclusive basis or sell any Intellectual Property of
the Company, or the Purchaser as applicable;

33



--------------------------------------------------------------------------------



 



          (d) Except for periodic tax distributions consistent with the
Company’s prior practice, declare, set aside or pay any dividends on or make any
other distributions (whether in cash, stock, equity securities or property) in
respect of any capital stock or split, combine or reclassify any capital stock
or issue or authorize the issuance of any other securities in respect of, in
lieu of or in substitution for any capital stock;
          (e) Purchase, redeem or otherwise acquire, directly or indirectly, any
shares of capital stock of the Company and the Purchaser, as applicable,
including repurchases of unvested shares at cost in connection with the
termination of the relationship with any employee or consultant pursuant to
agreements in effect on the date hereof;
          (f) Issue, deliver, sell, authorize, pledge or otherwise encumber, or
agree to any of the foregoing with respect to, any shares of capital stock or
any securities convertible into or exchangeable for shares of capital stock, or
subscriptions, rights, warrants or options to acquire any shares of capital
stock or any securities convertible into or exchangeable for shares of capital
stock, or enter into other agreements or commitments of any character obligating
it to issue any such shares or convertible or exchangeable securities;
          (g) Amend its Charter Documents;
          (h) Acquire or agree to acquire by merging or consolidating with, or
by purchasing any equity interest in or a portion of the assets of, or by any
other manner, any business or any corporation, partnership, association or other
business organization or division thereof, or otherwise acquire or agree to
acquire any assets which are material, individually or in the aggregate, to the
business of the Purchaser or the Company as applicable, or enter into any joint
ventures, strategic partnerships or alliances or other arrangements that provide
for exclusivity of territory or otherwise restrict such party’s ability to
compete or to offer or sell any products or services;
          (i) Sell, lease, license, encumber or otherwise dispose of any
properties or assets, except (A) sales of inventory in the ordinary course of
business consistent with past practice, and (B) the sale, lease or disposition
(other than through licensing) of property or assets that are not material,
individually or in the aggregate, to the business of such party;
          (j) Except for borrowing under the Company’s existing credit
facilities in the ordinary course of business, incur any indebtedness for
borrowed money in excess of $25,000 in the aggregate or guarantee any such
indebtedness of another person, issue or sell any debt securities or options,
warrants, calls or other rights to acquire any debt securities of the Purchaser
or the Company, as applicable, enter into any “keep well” or other agreement to
maintain any financial statement condition or enter into any arrangement having
the economic effect of any of the foregoing;
          (k) Adopt or amend any employee benefit plan, policy or arrangement,
any employee stock purchase or employee stock option plan, or enter into any
employment contract or collective bargaining agreement (other than offer letters
and letter agreements entered into in

34



--------------------------------------------------------------------------------



 



the ordinary course of business consistent with past practice with employees who
are terminable “at will”), pay any special bonus or special remuneration to any
director or employee, or increase the salaries or wage rates or fringe benefits
(including rights to severance or indemnification) of its directors, officers,
employees or consultants, except in the ordinary course of business consistent
with past practices;
          (l) Pay, discharge, settle or satisfy any claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), or litigation (whether or not commenced prior to the date of this
Agreement) other than the payment, discharge, settlement or satisfaction, in the
ordinary course of business consistent with past practices or in accordance with
their terms, or liabilities recognized or disclosed in the Unaudited Financial
Statements or in the most recent financial statements included in the Purchaser
SEC Reports filed prior to the date of this Agreement, as applicable, or
incurred since the date of such financial statements, or waive the benefits of,
agree to modify in any manner, terminate, release any person from or knowingly
fail to enforce any confidentiality or similar agreement to which the Company is
a party or of which the Company is a beneficiary or to which the Purchaser is a
party or of which the Purchaser is a beneficiary, as applicable;
          (m) Except in the ordinary course of business consistent with past
practices, modify, amend or terminate any Company Contract or the Purchaser
Contract, as applicable, or waive, delay the exercise of, release or assign any
material rights or claims thereunder;
          (n) Except as required by U.S. GAAP, revalue any of its assets or make
any change in accounting methods, principles or practices;
          (o) Except in the ordinary course of business consistent with past
practices, incur or enter into any agreement, contract or commitment requiring
such party to pay in excess of $50,000 in any 12 month period;
          (p) Settle any litigation to which an Insider is a party or where the
consideration given by the Company is other than monetary;
          (q) Make or rescind any Tax elections that, individually or in the
aggregate, could be reasonably likely to adversely affect in any material
respect the Tax liability or Tax attributes of such party, settle or compromise
any material income tax liability or, except as required by applicable law,
materially change any method of accounting for Tax purposes or prepare or file
any Return in a manner inconsistent with past practice;
          (r) Form, establish or acquire any subsidiary except as contemplated
by this Agreement;
          (s) Permit any Person to exercise any of its discretionary rights
under any Plan to provide for the automatic acceleration of any outstanding
options, the termination of any outstanding repurchase rights or the termination
of any cancellation rights issued pursuant to such plans;

35



--------------------------------------------------------------------------------



 



          (t) Make capital expenditures except in accordance with prudent
business and operational practices consistent with prior practice;
          (u) Make or omit to take any action which would be reasonably
anticipated to have a Material Adverse Effect;
          (v) Enter into any transaction with or distribute or advance any
assets or property to any of its officers, directors, partners, stockholders or
other affiliates other than the payment of salary and benefits in the ordinary
course of business consistent with past practice; or
          (w) Agree in writing or otherwise agree, commit or resolve to take any
of the actions described in Section 4.1 (a) through (v) above.
ARTICLE V
ADDITIONAL AGREEMENTS
     5.1 Proxy Statement; Special Meeting.
          (a) As soon as is reasonably practicable after receipt by the
Purchaser from the Company of all financial and other information relating to
the Company as the Purchaser may reasonably request for its preparation, the
Purchaser shall prepare and file with the Securities and Exchange Commission
(“Commission”) under the Exchange Act proxy materials for the purpose of
soliciting proxies from holders of Purchaser Stock to vote in favor of (i) the
approval of the transactions contemplated by this Agreement (the “Purchaser
Stockholder Approval”), (ii) the change of the name of the Purchaser to a name
selected by the Purchaser (the “Name Change Amendment”), (iii) an amendment to
remove the preamble and sections A through D, inclusive, of Article Sixth from
the Purchaser’s Certificate of Incorporation from and after the Closing and to
redesignate section E of Article Sixth as Article Sixth, and (v) the adoption of
an Incentive Stock Option Plan or other equity incentive plan (the “Purchaser
Plan”) at a meeting of holders of Purchaser Stock to be called and held for such
purpose (the “Special Meeting”). Such proxy materials shall be in the form of a
proxy statement to be used for the purpose of soliciting such proxies from
holders of Purchaser Stock for the matters to be acted upon at the Special
Meeting (the “Proxy Statement”). The Company shall use its reasonable efforts to
furnish to the Purchaser all information concerning the Company as the Purchaser
may reasonably request in connection with the preparation of the Proxy
Statement. The Company and its counsel shall be given an opportunity to review
and comment on such proxy materials, including amendments thereto, prior to
their filing with the Commission and the Purchaser will not file any documents
containing information that the Company has reasonably determined is incorrect
or misleading and notified the Purchaser in writing thereof. The Purchaser, with
the assistance of the Company, shall promptly respond to any Commission comments
on such proxy materials and shall otherwise use reasonable best efforts to cause
the definitive Proxy Statement to be approved by the Commission for distribution
to the Purchaser’s stockholders as promptly as practicable. The Purchaser shall
also take any and all such actions to satisfy the requirements of the Securities
Act and the Exchange Act. Prior to the Closing Date, the Purchaser shall use its
reasonable best efforts to cause the shares of Purchaser Stock to be issued
pursuant to this

36



--------------------------------------------------------------------------------



 



Agreement to be registered or qualified under all applicable Blue Sky Laws of
each of the states and territories of the United States in which it is believed,
based on information furnished by the Company, holders of the Company Stock
reside and to take any other such actions that may be necessary to enable the
Purchaser Stock to be issued pursuant to this Agreement in each such
jurisdiction.
          (b) As soon as practicable following the approval by the Commission of
the distribution of the definitive Proxy Statement, the Purchaser shall
distribute the Proxy Statement to the holders of Purchaser Stock and, pursuant
thereto, shall call the Special Meeting in accordance with the DGCL and in no
event more than 60 days following approval by the Commission of the Proxy
Statement and, subject to the other provisions of this Agreement, solicit
proxies from such holders to vote in favor of the approval of the transactions
contemplated by this Agreement and the other matters presented for approval or
adoption at the Special Meeting.
          (c) The Purchaser shall comply with all applicable provisions of and
rules under the Exchange Act and all applicable provisions of the DGCL in the
preparation, filing and distribution of the Proxy Statement, the solicitation of
proxies thereunder, and the calling and holding of the Special Meeting. Without
limiting the foregoing, the Purchaser shall ensure that the Proxy Statement does
not, as of the date on which the Proxy Statement is first distributed to the
stockholders of the Purchaser, and as of the date of the Special Meeting,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading (provided that the Purchaser shall
not be responsible for the accuracy or completeness of any information relating
to the Company or any other information furnished by the Company for inclusion
in the Proxy Statement). The Company represents and warrants that the
information relating to the Company supplied by the Company for inclusion in the
Proxy Statement will not, as of the date on which the Proxy Statement is first
distributed to the stockholders of the Purchaser or at the time of the Special
Meeting, contain any statement which, at such time and in light of the
circumstances under which it is made, is false or misleading with respect to any
material fact, or omits to state any material fact required to be stated therein
or necessary in order to make the statement therein not false or misleading.
          (d) The Purchaser, acting through its board of directors, shall
include in the Proxy Statement the recommendation of its board of directors that
the holders of Purchaser Stock vote in favor of the approval of the transactions
contemplated by this Agreement, and shall otherwise use reasonable best efforts
to obtain the Purchaser Stockholder Approval.
          (e) The Company also shall cooperate with the Purchaser and use its
reasonable efforts to provide all information reasonably requested by the
Purchaser in connection with any application or other filing made to maintain or
secure listing for trading or quotation of the Purchaser’s securities on the
American Stock Exchange, Nasdaq or the Over-the-Counter Bulletin Board (“OTC
BB”) following the Closing.
     5.2 Directors and Officers of the Purchaser and the Company After the
Closing. The Parties shall take all necessary actions so that the persons listed
in Schedule 5.2 are elected to the

37



--------------------------------------------------------------------------------



 



positions of officers and directors of the Purchaser and the Company, effective
immediately after the Closing.
     5.3 Public Disclosure. From the date of this Agreement until Closing or
termination, the parties shall cooperate in good faith to jointly prepare all
press releases and public announcements pertaining to this Agreement and the
transactions governed by it, and no party shall issue or otherwise make any
public announcement or communication pertaining to this Agreement or the
transaction without the prior consent of the Purchaser (in the case of the
Company and the Sellers) or the Representative (in the case of the Purchaser),
except as required by any legal requirement or by the rules and regulations of,
or pursuant to any agreement of a stock exchange or trading system. Each party
will not unreasonably delay, withhold or condition approval from the others with
respect to any press release or public announcement. If any party determines
with the advice of counsel that it is required to make this Agreement and the
terms of the transaction public or otherwise issue a press release or make
public disclosure with respect thereto, it shall, at a reasonable time before
making any public disclosure, consult with the other party regarding such
disclosure, seek such confidential treatment for such terms or portions of this
Agreement or the transaction as may be reasonably requested by the other party
and disclose only such information as is legally compelled to be disclosed. This
provision will not apply to communications by any party to its counsel,
accountants and other professional advisors.
     5.4 Other Actions.
          (a) As promptly as practicable after execution of this Agreement, the
Purchaser will prepare and file a Current Report on Form 8-K pursuant to the
Exchange Act to report the execution of this Agreement (“Signing Form 8-K”),
which the Company may review and comment upon prior to filing. Any language
included in such Current Report that reflects the Company’s comments, as well as
any text as to which the Company has not commented upon being given a reasonable
opportunity to comment, shall, notwithstanding the provisions of Section 5.3, be
deemed to have been approved by the Company and may henceforth be used by the
Purchaser in other filings made by it with the Commission and in other documents
distributed by the Purchaser in connection with the transactions contemplated by
this Agreement without further review or consent of the Sellers or the Company.
Promptly after the execution of this Agreement, the Purchaser and the Company
shall also issue a press release announcing the execution of this Agreement
(“Signing Press Release”).
          (b) At least five (5) days prior to Closing, the Purchaser shall
prepare a draft Form 8-K announcing the Closing, together with, or incorporating
by reference, the financial statements prepared by the Company and such other
information that may be required to be disclosed with respect to the
transactions contemplated by this Agreement in any report or form to be filed
with the Commission (“Closing Form 8-K”), which shall be in a form reasonably
acceptable to the Company and in a format acceptable for EDGAR filing. Prior to
Closing, the Purchaser and the Company shall prepare the press release
announcing the consummation of the transactions contemplated by this Agreement
(“Closing Press Release”). Concurrently with the Closing, the Purchaser shall
file the Closing Form 8-K with the Commission and distribute the Closing Press
Release.

38



--------------------------------------------------------------------------------



 



          (c) The Company and the Purchaser shall further cooperate with each
other and use their respective commercially reasonable efforts to take or cause
to be taken all actions, and do or cause to be done all things, necessary,
proper or advisable on its part under this Agreement and applicable laws to
consummate the transactions contemplated by this Agreement as soon as
practicable, including preparing and filing as soon as practicable all
documentation to effect all necessary notices, reports and other filings and to
obtain as soon as practicable all consents, registrations, approvals, permits
and authorizations necessary or advisable to be obtained from any third party
(including the respective independent accountants of the Company and the
Purchaser) and/or any Governmental Entity in order to consummate the
transactions contemplated by this Agreement. This obligation shall include, on
the part of the Purchaser, sending a termination letter to The Bank of New York
in substantially the form of Exhibit A attached to the Trust Account Agreement
by and between the Purchaser and The Bank of New York dated as of February 26,
2006. Subject to applicable laws relating to the exchange of information and the
preservation of any applicable attorney-client privilege, work-product doctrine,
self-audit privilege or other similar privilege, each of the Company and the
Purchaser shall have the right to review and comment on in advance, and to the
extent practicable each will consult the other on, all the information relating
to such party, that appears in any filing made with, or written materials
submitted to, any third party and/or any Governmental Entity in connection with
the transactions contemplated by this Agreement. In exercising the foregoing
right, each of the Company and the Purchaser shall act reasonably and as
promptly as practicable.
     5.5 Required Information. In connection with the preparation of the Signing
Form 8-K, the Closing Form 8-K, the Signing Press Release and the Closing Press
Release, or any other statement, filing, notice or application made by or on
behalf of the Purchaser and/or the Company to any third party and/or any
Governmental Entity in connection with the transactions contemplated by this
Agreement, and for such other reasonable purposes, the Company and the Purchaser
each shall, upon request by the other, furnish the other with all information
concerning themselves, their respective directors, officers and stockholders
(including the directors of the Purchaser and the Company to be elected
effective as of the Closing pursuant to Section 5.2 hereof) and such other
matters as may be reasonably necessary or advisable in connection with the
transactions contemplated by this Agreement. Each party warrants and represents
to the other party that all such information shall be true and correct in all
material respects and will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading.
     5.6 Confidentiality; Access to Information.
          (a) Confidentiality. Any confidentiality agreement previously executed
by the parties shall be superseded in its entirety by the provisions of this
Agreement. Each party agrees to maintain in confidence any non-public
information received from the other party, and to use such non-public
information only for purposes of consummating the transactions contemplated by
this Agreement. Such confidentiality obligations will not apply to
(i) information which was known to the one party or their respective agents
prior to receipt from the other party; (ii) information which is or becomes
generally known without the breach of this

39



--------------------------------------------------------------------------------



 



Section 5.6 by any party; (iii) information acquired by a party or their
respective agents from a third party who was not bound to an obligation of
confidentiality; and (iv) disclosure required by law. In the event this
Agreement is terminated as provided in Article VIII hereof, each party (i) will
destroy or return or cause to be returned to the other all documents and other
material obtained from the other in connection with the transactions
contemplated by this Agreement, and (ii) will use its reasonable best efforts to
delete from its computer systems all documents and other material obtained from
the other in connection with the transactions contemplated by this Agreement.
          (b) Access to Information.
          (i) The Company will afford the Purchaser and its financial advisors,
accountants, counsel and other representatives reasonable access during normal
business hours, upon reasonable notice, to the properties, books, records and
personnel of the Company during the period prior to the Closing to obtain all
information concerning the business, including the status of product development
efforts, properties, results of operations and personnel of the Company, as the
Purchaser may reasonably request. No information or knowledge obtained by the
Purchaser in any investigation pursuant to this Section 5.6 will affect or be
deemed to modify any representation or warranty contained herein or the
conditions to the obligations of the parties to consummate the transactions
contemplated by this Agreement.
          (ii) The Purchaser will afford the Company and its financial advisors,
underwriters, accountants, counsel and other representatives reasonable access
during normal business hours, upon reasonable notice, to the properties, books,
records and personnel of the Purchaser during the period prior to the Closing to
obtain all information concerning the business, including the status of business
or product development efforts, properties, results of operations and personnel
of the Purchaser, as the Company may reasonably request. No information or
knowledge obtained by the Company in any investigation pursuant to this
Section 5.6 will affect or be deemed to modify any representation or warranty
contained herein or the conditions to the obligations of the parties to
consummate the transactions contemplated by this Agreement.
     5.7 No Company Indebtedness. At the Closing, the Company shall have no
indebtedness, whether for borrowed money, capital leases, or otherwise, except
trade payables and operating leases incurred in the ordinary course of business.
     5.8 Reasonable Efforts. Upon the terms and subject to the conditions set
forth in this Agreement, each of the parties agrees to use its commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to consummate and make effective, in
the most expeditious manner practicable, the transactions contemplated by this
Agreement, including using commercially reasonable efforts to accomplish the
following: (i) the taking of all reasonable acts necessary to cause the
conditions precedent set forth in Article VI to be satisfied, (ii) the obtaining
of all necessary actions, waivers, consents, approvals, orders and
authorizations from Governmental Entities and the making of all necessary
registrations, declarations and

40



--------------------------------------------------------------------------------



 



filings (including registrations, declarations and filings with Governmental
Entities, if any) and the taking of all reasonable steps as may be necessary to
avoid any suit, claim, action, investigation or proceeding by any Governmental
Entity, (iii) the obtaining of all consents, approvals or waivers from third
parties required as a result of the transactions contemplated in this Agreement,
including without limitation the consents referred to in Schedule 2.5 of the
Company Disclosure Schedule, (iv) the defending of any suits, claims, actions,
investigations or proceedings, whether judicial or administrative, challenging
this Agreement or the consummation of the transactions contemplated hereby,
including seeking to have any stay or temporary restraining order entered by any
court or other Governmental Entity vacated or reversed and (v) the execution or
delivery of any additional instruments reasonably necessary to consummate the
transactions contemplated by, and to fully carry out the purposes of, this
Agreement. In connection with and without limiting the foregoing, the Purchaser
and its board of directors and the Company and its board of directors shall, if
any state takeover statute or similar statute or regulation is or becomes
applicable to this Agreement or any of the transactions contemplated by this
Agreement, use its commercially reasonable efforts to enable the transactions
contemplated by this Agreement to be consummated as promptly as practicable on
the terms contemplated by this Agreement. Notwithstanding anything herein to the
contrary, nothing in this Agreement shall be deemed to require the Purchaser or
the Company to agree to any divestiture by itself or any of its affiliates of
shares of capital stock or of any business, assets or property, or the
imposition of any material limitation on the ability of any of them to conduct
their business or to own or exercise control of such assets, properties and
stock.
     5.9 Certain Claims. As additional consideration for the payment of the
Purchase Price pursuant to this Agreement, each of the Sellers hereby releases
and forever discharges, effective as of the Closing Date, the Company and its
directors, officers, employees and agents, from any and all rights, claims,
demands, judgments, obligations, liabilities and damages, whether accrued or
unaccrued, asserted or unasserted, and whether known or unknown arising out of
or resulting from such Seller’s (i) status as a holder of an equity interest in
the Company; and (ii) employment, service, consulting or other similar agreement
entered into with the Company prior to Closing to the extent that the basis for
claims under any such agreement that survives the Closing arise prior to the
Closing, provided, however, the foregoing shall not release any obligations of
the Purchaser set forth in this Agreement or any other documents executed in
connection with the transactions contemplated hereby.
     5.10 No Securities Transactions. Neither the Company nor any Seller or any
of their affiliates, directly or indirectly, shall engage in any transactions
involving the securities of the Purchaser prior to the time of the making of a
public announcement of the transactions contemplated by this Agreement. The
Company shall use its best efforts to require each of its officers, directors,
employees, agents and representatives to comply with the foregoing requirement.
     5.11 No Claim Against Trust Fund. Notwithstanding anything else in this
Agreement, the Company and the Sellers acknowledge that they have read the
Purchaser’s final prospectus dated February 15, 2006 and understand that the
Purchaser has established the Trust Fund for the benefit of the Purchaser’s
public stockholders and that the Purchaser may disburse monies from the Trust
Fund only (a) to the Purchaser’s public stockholders in the event they elect to
convert

41



--------------------------------------------------------------------------------



 



their shares into cash in accordance with the Purchaser’s Charter Documents
and/or the liquidation of the Purchaser or (b) to the Purchaser in connection
with and in furtherance of the consummation of a business combination. The
Company and the Sellers further acknowledge that, if the transactions
contemplated by this Agreement, or, upon termination of this Agreement, another
business combination, are not consummated by February 15, 2008, the Purchaser
will be obligated to return to its stockholders the amounts being held in the
Trust Fund. Accordingly, the Company and the Sellers, for themselves and their
subsidiaries, affiliated entities, directors, officers, employees, stockholders,
representatives, advisors and all other associates and affiliates, hereby waive
all rights, title, interest or claim of any kind against the Purchaser to
collect from the Trust Fund any monies that may be owed to them by the Purchaser
for any reason whatsoever, including but not limited to a breach of this
Agreement by the Purchaser or any negotiations, agreements or understandings
with the Purchaser (whether in the past, present or future), and will not seek
recourse against the Trust Fund at any time for any reason whatsoever. This
paragraph will survive this Agreement and will not expire and will not be
altered in any way without the express written consent of the Purchaser, the
Company and the Sellers.
     5.12 Disclosure of Certain Matters. Each of the Purchaser, the Company and
each Seller will provide the others with prompt written notice of any event,
development or condition that (a) would cause any of such party’s
representations and warranties to become untrue or misleading or which may
affect its ability to consummate the transactions contemplated by this
Agreement, (b) had it existed or been known on the date hereof would have been
required to be disclosed under this Agreement, (c) gives such party any reason
to believe that any of the conditions set forth in Article VI will not be
satisfied, (d) is of a nature that would be reasonably likely to have a Material
Adverse Effect on the Company, or (e) would require any amendment or supplement
to the Proxy Statement/Prospectus. The parties shall have the obligation to
supplement or amend the Company Schedules and the Purchaser Schedules (the
“Disclosure Schedules”) being delivered concurrently with the execution of this
Agreement and annexed hereto with respect to any matter hereafter arising or
discovered which, if existing or known at the date of this Agreement, would have
been required to be set forth or described in the Disclosure Schedules. The
obligations of the parties to amend or supplement the Disclosure Schedules being
delivered herewith shall terminate on the Closing Date. Notwithstanding any such
amendment or supplementation, for purposes of Sections 6.2(a), 6.3(a),
7.1(a)(i), 8.1(d) and 8.1(e), the representations and warranties of the parties
shall be made with reference to the Disclosure Schedules as they exist at the
time of execution of this Agreement, subject to changes expressly contemplated
by this Agreement or which are set forth in the Disclosure Schedules as they
exist on the date of this Agreement.
     5.13 Company Actions. The Company shall use its reasonable efforts to take
such actions as are necessary to fulfill its obligations under this Agreement
and to enable the Purchaser to fulfill its obligations hereunder. As soon as
practicable after the date hereof and prior to the Closing Date, the Sellers and
the Company shall use commercially reasonable efforts to obtain the consents,
approvals, authorizations and permits listed on Schedule 2.5(b), in each case
without the payment of any consideration by the Company or material adverse
change to any Company Contract or other right or obligation of the Company. Each
such consent, approval, authorization and permit may be conditioned upon the
consummation of the transactions contemplated by this Agreement and shall be
effective as of the Closing Date.

42



--------------------------------------------------------------------------------



 



     5.14 Seller Obligations. The Sellers shall repay to the Company, on or
before the Closing, all direct and indirect indebtedness and other obligations
owed by them to the Company, including the indebtedness and other obligations
described in Schedule 2.22 and all other amounts owed by them to the Company.
     5.15 Certain Financial Information. Within fifteen (15) Business Days after
the end of each month between the date hereof and the earlier of the Closing
Date and the date on which this Agreement is terminated, the Company shall
deliver to the Purchaser unaudited consolidated financial statements of the
Company for such month, including a balance sheet, statement of operations,
statement of cash flows and statement of stockholders’ equity, that are
certified as correct and complete by the Chief Executive Officer and Chief
Financial Officer of the Company, prepared in accordance with the U.S. GAAP
applied on a consistent basis to prior periods (except as may be indicated in
the notes thereto) and fairly present in all material respects the financial
position of the Company at the date thereof and the results of its operations
and cash flows for the period indicated, except that such statements need not
contain notes and may be subject to normal adjustments that are not expected to
have a Material Adverse Effect on the Company.
     5.16 Access to Financial Information. The Company will, and will cause its
auditors to, (a) continue to provide the Purchaser and its advisors full access
to all of the Company’s financial information used in the preparation of its
Audited Financial Statements and Unaudited Financial Statements and the
financial information furnished pursuant to Section 5.15 and (b) cooperate fully
with any reviews performed by the Purchaser or its advisors of any such
financial statements or information.
     5.17 [Intentionally Omitted.]
     5.18 Purchaser Borrowings. Through the Closing, the Purchaser shall be
allowed to borrow funds from its directors, officers and/or stockholders to meet
its reasonable capital requirements, with any such loans to be made only as
reasonably required by the operation of the Purchaser in due course and
repayable at Closing. The proceeds of such loans shall not be used for the
payment of salaries, bonuses or other compensation to any of the Purchaser’s
directors, officers or stockholders.
     5.19 Trust Fund Disbursement. The Purchaser shall cause the Trust Fund to
be dispersed to the Purchaser immediately upon the Closing with not less than
$87,000,000 (less any amounts the Purchaser is required to pay the Sellers under
Section 1.4(a)) being made available to the Purchaser and the Company for
working capital. All liabilities of the Purchaser due and owing or incurred at
or prior to the Effective Time shall be paid as and when due, including all the
Purchaser tax liabilities and the payment at Closing of professional fees
related to the transactions contemplated by this Agreement.
     5.20 Noncompete; Nonsolicit; Nonhire.

43



--------------------------------------------------------------------------------



 



          (a) For a period of six years after the Closing Date, none of the
Sellers or any of their Affiliates shall, anywhere in the United States of
America and Canada, directly or indirectly, individually or as an employee,
partner, officer, director or shareholder or in any other capacity whatsoever of
or for any Person other than the Purchaser, the Company or their respective
Subsidiaries or Affiliates own, manage, operate, sell, control or participate in
the ownership, management, operation, sales or control of or be connected in any
manner, including as an employee, advisor or consultant or similar role, with
any business engaged in consolidating and transporting magazines to distributors
in the wholesale distribution channel (other than subscription services) and to
United States Postal Service regional distribution points and bulk mail centers
(the “Clark Services”). The foregoing shall not be deemed to preclude the
Sellers (other than the Shareholder/Sellers) or their Affiliates from continuing
to conduct the activities set forth in Schedule 5.20 to the extent that such
activities are limited to carriage (i) only for the Seller’s or an Affiliate’s
own account or (ii) to and from Persons engaged in the retail sale and
distribution of magazines that does not involve carriage by, for or to the
United States Postal Service regional distribution points and bulk mail centers.
          (b) In addition to, and not in limitation of, the non-competition
covenants set forth above in this Section, each Seller agrees that, for a period
of six years after the Closing Date, he will not, except in a capacity on behalf
of the Purchaser, the Company or any Subsidiary or Affiliate thereof, either for
himself or for any other Person, directly or indirectly, (i) solicit, induce or
attempt to induce any executive, employee, consultant or contractor of the
Purchaser, the Company or any Subsidiary or Affiliate thereof to terminate his
employment or his services with the Purchaser, the Company or any Subsidiary or
Affiliate thereof or to take employment with another party or (ii) solicit
business away from, or attempt to sell, license or provide products or services
the same as the Clark Services to any customer of the Purchaser, the Company or
their respective Subsidiaries and Affiliates.
          (c) Each Seller acknowledges that (i) the scope and period of
restrictions to which the restrictions imposed in this Section applies are fair
and reasonable and are reasonably required for the protection of the Purchaser,
the Company and their respective Subsidiaries and Affiliates, (ii) this
Agreement accurately describes the business to which the restrictions are
intended to apply and (iii) the obligations and restrictions provided for herein
are an integral part of the consideration motivating the Purchaser to enter into
this Agreement, to consummate the stock purchase and the other transactions
contemplated hereby and to pay the Purchase Price.
          (d) It is the intent of the parties that the provisions of this
Section will be enforced to the fullest extent permissible under applicable law.
If any particular provision or portion of this Section is adjudicated to be
invalid or unenforceable, the Agreement will be deemed amended to revise that
provision or portion to the minimum extent necessary to render it enforceable.
Such amendment will apply only with respect to the operation of this paragraph
in the particular jurisdiction in which such adjudication was made.
          (e) Concurrently with the execution of this Agreement, the Sellers
have caused each of their Affiliates listed on Schedule 5.20, except
Books-A-Million, Inc. and ProLogix Distribution Services (East), LLC and
ProLogix Distribution Services (West), LLC to execute agreements to the
foregoing effect, in the form of Exhibit D attached hereto, such

44



--------------------------------------------------------------------------------



 



agreements to be effective upon the Closing, and in the case of Books-A-Million,
Inc., ProLogix Distribution Services (East), LLC and ProLogix Distribution
Services (West), the Sellers agree to vote their shares of Books-A-Million, Inc.
voting stock and their ProLogix Distribution Services (East), LLC and ProLogix
Distribution Services (West), LLC membership interests against any undertaking
on the part of each such entity that would violate the provisions of this
Section 5.20.
     5.21 Rule 144 Holding Period.
          (a) Each of the Purchaser, the Company and each of the
Shareholder/Sellers hereby acknowledges and agrees that the “holding period”
under Rule 144 of the Securities Act (“Rule 144”) shall commence on the Closing
Date with respect to all of the shares of Purchaser Stock that are issuable
pursuant to this Agreement.
          (b) The Purchaser covenants that it will file such reports required to
be filed by it under the Securities Act and the Exchange Act and that it will
take such further action as required by Rule 144 to the extent required from
time to time to enable the Shareholder/Sellers to sell the Purchaser Stock
without registration under the Securities Act at the time periods and within the
amount limitation of the exemptions provided by Rule 144.
     5.22 Employees; Benefits.
          (a) The Purchaser shall, and shall cause the Company to, ensure that
all persons who were employed by the Company immediately preceding the Closing
Date, including those on vacation, leave of absence or disability (the “Company
Employees”), will remain employed in a comparable position on and immediately
after the Closing Date, at not less than the same base rate of pay. The
Purchaser shall not, and shall cause the Company to not, at any time prior to
one hundred eighty (180) days after the Closing Date, effectuate a “mass layoff”
as that term is defined in the Worker Adjustment and Retraining Notification Act
(“WARN Act”) or comparable conduct under any applicable state law, affecting in
whole or in pay any facility, site of employment, operating unit or employee of
the Company without complying fully with the requirements of the WARN Act or
such applicable state law.
          (b) The Purchaser acknowledges that consummation of the transactions
contemplated by this Agreement may constitute a change in control of the Company
(to the extent such concept is applicable) for purposes of the Plans. From and
after the Closing, the Purchaser and the Company will honor in accordance with
the terms all cash bonus plans, employment agreements, consulting agreements,
change-of-control agreements, and severance agreements or plans between the
Company and any officer, director or employee of the Company in effect prior to
the Closing Date and specifically disclosed on Schedule 2.11.
          (c) From and after the Closing Date and through the first anniversary
of the Closing Date, the Purchaser and the Company shall provide the Company
Employees with benefits (including, without limitation, retirement and welfare
benefits) that are substantially

45



--------------------------------------------------------------------------------



 



comparable, in the aggregate, to the benefits provided under the Plans as in
effect immediately prior to the Closing Date.
     5.23 Books and Records. The Purchaser shall, and shall cause the Company
to, until the sixth anniversary of the Closing Date, retain all books, records
and other documents pertaining to the business of the Company in existence on
the Closing Date and to make the same available for inspection and copying by
the Sellers or any representative of the Sellers at the expense of the Sellers
during the normal business hours of the Company, upon reasonable request and
upon reasonable notice.
     5.24 [Intentionally Omitted.]
     5.25 Discontinued Operations. Promptly after the execution of this
Agreement, the Company shall use its best efforts to discontinue or dispose of
the operations presently performed by Clark Worldwide Transportation, Ltd. as
promptly as practicable. If such operations are not fully discontinued or
disposed of by the time of the Closing, the Company shall take such reasonable
actions as it is directed by the Representative to complete the discontinuance
or disposal of such operations. All losses from such operations and expenses
incurred by the Company in effecting the discontinuance or disposal of such
operations from (“Discontinuance Expenses”), whether before or after the
Closing, shall be promptly reimbursed to the Company by the Sellers. To secure
the obligations of the Sellers to make the payments to the Company of the
Discontinuance Expenses, at the Closing the Sellers shall deposit in escrow with
Continental, to be held until one year after the Closing Date, the aggregate
amount of $1,000,000 (the “Discontinued Operations Escrow Funds”), allocated
among the Sellers as set forth in Schedule 5.25, all in accordance with the
terms and conditions of the Escrow Agreement. The Purchaser, upon payment by the
Company of any Discontinuance Expenses that are not reimbursed by the Sellers to
the Company within three business days after the incurrence by the Company
thereof (including Discontinuance Expenses not reimbursed incurred by the
Company prior to the Closing), may, by notice to the Escrow Agent with a copy to
the Representative, authorize the Escrow Payment to pay the Company the amounts
thereof from the Discontinued Operations Escrow Funds.
     5.26 Shareholders’ Agreement. The Shareholders’ Agreement dated January 1,
2005 among certain of the Sellers and the Company shall be terminated prior to
the Closing without expense to, or a Material Adverse Effect upon, the Company.
     5.27 Certain Accounting Costs. Purchaser shall reimburse the Company for
the accountable fees and expenses of Parente Randolph, LLC incurred by the
Company that are related to (i) the preparation of financial statements that are
required for inclusion in the Proxy Statement, including adjustments and other
changes required with respect to the Company’s financial statements for periods
ended prior to December 31, 2006; (ii) review of the Proxy Statement, including
any amendments thereto, and (iii) the preparation and review of any other
filings made with the Commission in connection with the transactions
contemplated by this Agreement.

46



--------------------------------------------------------------------------------



 



     5.28 Employment Agreements. Concurrently with the execution of this
Agreement, the Company and Timothy Teagan shall have executed an employment
agreement in the form of Exhibit E annexed hereto and the Company and John Barry
shall have executed an employment agreement in the form of Exhibit F annexed
hereto (such employment agreements, collectively, the “Employment Agreements.”)
ARTICLE VI
CONDITIONS TO THE TRANSACTION
     6.1 Conditions to Obligations of Each Party. The respective obligations of
each party to this Agreement to effect the transactions contemplated by this
Agreement shall be subject to the satisfaction at or prior to the Closing Date
of the following conditions:
          (a) Purchaser Stockholder Approval. The Purchaser Stockholder Approval
shall have been obtained by the requisite vote under the laws of the State of
Delaware and the Purchaser’s Charter Documents.
          (b) Purchaser Stock. Holders of fewer than twenty percent (20%) of the
shares of Purchaser Stock issued in the Purchaser’s initial public offering of
securities and outstanding immediately before the Closing shall have exercised
their rights to convert their shares into a pro rata share of the Trust Fund in
accordance with the Purchaser’s Charter Documents.
          (c) Stock Quotation or Listing. The Purchaser Stock at the Closing
will be listed for trading on the American Stock Exchange or Nasdaq, if the
application for such listing is approved, or quoted on the OTC BB and there will
be no action or proceeding pending or threatened against the Purchaser by the
NASD to prohibit or terminate the trading of Purchaser Stock or the trading
thereof on the American Stock Exchange or Nasdaq or the quotation thereof on the
OTC BB.
          (d) No Order. No Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction or other order (whether temporary, preliminary or permanent)
which is in effect and which has the effect of making the transactions
contemplated by this Agreement illegal or otherwise prohibiting consummation of
such transactions, substantially on the terms contemplated by this Agreement.
     6.2 Additional Conditions to Obligations of the Company. The obligations of
the Company and the Sellers to consummate and effect the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing Date of each of the following conditions, any of which may be
waived, in writing, exclusively by the Company and the Sellers’ Representative:

47



--------------------------------------------------------------------------------



 



          (a) Representations and Warranties. Each representation and warranty
of the Purchaser contained in this Agreement that is (i) qualified as to
materiality shall have been true and correct (A) as of the date of this
Agreement and (B) subject to the provisions of the last sentence of
Section 5.12, on and as of the Closing Date, with the same force and effect as
if made on the Closing Date and (ii) not qualified as to materiality shall have
been true and correct (A) as of the date of this Agreement and (B) subject to
the provisions of the last sentence of Section 5.12, on and as of the Closing
Date, with the same force and effect as if made on the Closing Date in all
material respects as if made on the Closing Date. The Company shall have
received a certificate with respect to the foregoing signed on behalf of the
Purchaser by an authorized officer of the Purchaser (the “Purchaser Closing
Certificate”).
          (b) Agreements and Covenants. The Purchaser shall have performed or
complied with all agreements and covenants required by this Agreement to be
performed or complied with by it on or prior to the Closing Date, except to the
extent that any failure to perform or comply (other than a willful failure to
perform or comply or failure to perform or comply with an agreement or covenant
reasonably within the control of the Purchaser) does not, or will not,
constitute a Material Adverse Effect with respect to the Purchaser, and the
Purchaser Closing Certificate shall include a provision to such effect.
          (c) No Litigation. No action, suit or proceeding shall be pending or
threatened before any Governmental Entity which is reasonably likely to
(i) prevent consummation of any of the transactions contemplated by this
Agreement, (ii) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation or (iii) affect materially and adversely or
otherwise encumber the title of the shares of Purchaser Stock to be issued by
the Purchaser pursuant to this Agreement and no order, judgment, decree,
stipulation or injunction to any such effect shall be in effect.
          (d) Consents. The Purchaser shall have obtained all consents, waivers
and approvals required to be obtained by the Purchaser in connection with the
consummation of the transactions contemplated hereby, other than consents,
waivers and approvals the absence of which, either alone or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect on the
Purchaser and the Purchaser Closing Certificate shall include a provision to
such effect.
          (e) Material Adverse Effect. No Material Adverse Effect with respect
to the Purchaser shall have occurred since the date of this Agreement.
          (f) Opinion of Counsel. The Company shall have received from Graubard
Miller, the Purchaser’s counsel, an opinion of counsel in such form as is
customary for transactions of the nature contemplated by this Agreement.
          (g) Resignations. The persons listed in Schedule 6.2(g) shall have
resigned from all of their positions and offices with the Purchaser.

48



--------------------------------------------------------------------------------



 



          (h) Trust Fund. The Purchaser shall have made appropriate arrangements
to have the Trust Fund, which shall contain no less than the amount referred to
in Section 3.25, dispersed to the Purchaser immediately upon the Closing and in
accordance with Section 5.21.
          (i) Employment Agreements. The Employment Agreements shall be in full
force and effect and the executives thereunder shall be ready, willing and able
to serve in the capacities provided for therein.
          (j) SEC Reports. Immediately prior to Closing, Purchaser shall be in
compliance with all reporting requirements under the Exchange Act.
          (k) Other Deliveries. At or prior to Closing, the Purchaser shall have
delivered to the Company (i) copies of resolutions and actions taken by the
Purchaser’s board of directors and stockholders in connection with the approval
of this Agreement and the transactions contemplated hereunder, and (ii) such
other documents or certificates as shall reasonably be required by the Company
and its counsel in order to consummate the transactions contemplated hereunder.
     6.3 Additional Conditions to the Obligations of the Purchaser. The
obligations of the Purchaser to consummate and effect the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing Date of each of the following conditions, any of which may be
waived, in writing, exclusively by the Purchaser:
          (a) Representations and Warranties. Each representation and warranty
of the Company contained in this Agreement that is (i) qualified as to
materiality shall have been true and correct (A) as of the date of this
Agreement and (B) subject to the provisions of the last sentence of
Section 5.12, on and as of the Closing Date, with the same force and effect as
if made on the Closing Date and (ii) not qualified as to materiality shall have
been true and correct (A) as of the date of this Agreement and (B) subject to
the provisions of the last sentence of Section 5.12, on and as of the Closing
Date, in all material respects, with the same force and effect as if made on the
Closing Date. The Purchaser shall have received a certificate with respect to
the foregoing signed on behalf of the Company by an authorized officer of the
Company (“Company Closing Certificate”).
          (b) Agreements and Covenants. The Company and the Sellers shall have
performed or complied with all agreements and covenants required by this
Agreement to be performed or complied with by them at or prior to the Closing
Date except to the extent that any failure to perform or comply (other than a
willful failure to perform or comply or failure to perform or comply with an
agreement or covenant reasonably within the control of the Company) does not, or
will not, constitute a Material Adverse Effect on the Company, and the Company
Closing Certificate shall include a provision to such effect.
          (c) No Litigation. No action, suit or proceeding shall be pending or
threatened before any Governmental Entity which is reasonably likely to
(i) prevent consummation of any of the transactions contemplated by this
Agreement, (ii) cause any of the

49



--------------------------------------------------------------------------------



 



transactions contemplated by this Agreement to be rescinded following
consummation or (iii) affect materially and adversely the right of the Purchaser
to own, operate or control any of the assets and operations of the Company
following the Closing and no order, judgment, decree, stipulation or injunction
to any such effect shall be in effect.
          (d) Consents. The Company shall have obtained all consents, waivers,
permits and approvals required to be obtained by the Company in connection with
the consummation of the transactions contemplated hereby, other than consents,
waivers and approvals the absence of which, either alone or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect on the
Company and the Company Closing Certificate shall include a provision to such
effect.
          (e) Material Adverse Effect. No Material Adverse Effect with respect
to the Company shall have occurred since the date of this Agreement.
          (f) Opinion of Counsel. The Purchaser shall have received from Timothy
K. Corley, counsel to the Company, an opinion of counsel in such form as is
customary for transactions of the nature contemplated by this Agreement.
          (g) “Comfort” Letter. The Purchaser shall have received a “comfort”
letter in the customary form from the Company’s independent accountants dated
the Closing Date with respect to certain financial statements and other
information included in the Proxy Statement.
          (h) Stockholder Obligations. The Sellers shall have repaid to the
Company, on or before the Closing, all direct and indirect indebtedness and
obligations owed by them to the Company, including the indebtedness and other
obligations described in Schedule 2.22 and all other amounts owed by them to the
Company.
          (i) Resignations. The Persons listed in Schedule 6.3(i) shall have
resigned from their positions and offices with the Company.
          (j) Derivative Securities. There shall be outstanding no options,
warrants or other derivative securities entitling the holders thereof to acquire
shares of Company Stock or other securities of the Company.
          (k) Employment Agreements. The Employment Agreements shall be in full
force and effect and the executives thereunder shall be ready, willing and able
to serve in the capacities provided for therein.
          (l) Other Deliveries. At or prior to Closing, the Company shall have
delivered to the Purchaser: (i) copies of resolutions and actions taken by the
Company’s board of directors and stockholders in connection with the approval of
this Agreement and the transactions contemplated hereunder, and (ii) such other
documents or certificates as shall reasonably be required by the Purchaser and
its counsel in order to consummate the transactions contemplated hereunder.

50



--------------------------------------------------------------------------------



 



ARTICLE VII
INDEMNIFICATION
     7.1 Indemnification of the Purchaser.
          (a) Subject to the terms and conditions of this Article VII (including
without limitation the limitations set forth in Section 7.4), the Purchaser, the
Company and their respective representatives, successors and permitted assigns
(the “Purchaser Indemnitees”) shall be indemnified, defended and held harmless
by the Sellers, but, except as otherwise provided for herein, only to the extent
of the Indemnity Escrow Funds, from and against all Losses asserted against,
resulting to, imposed upon, or incurred by any Purchaser Indemnitee by reason
of, arising out of or resulting from:
          (i) the inaccuracy or breach of any representation or warranty of the
Sellers or the Company contained in or made pursuant to this Agreement, any
Schedule or any certificate delivered by the Sellers or the Company to the
Purchaser pursuant to this Agreement with respect hereto or thereto in
connection with the Closing;
          (ii) the non-fulfillment or breach of any covenant or agreement of the
Sellers or the Company contained in this Agreement;
          (iii) [intentionally omitted];
          (iv) costs in excess of $120,000 incurred by the Company in payment
of, or reasonably reserved by the Company for the payment of, workers’
compensation claims arising out of events occurring prior to the Closing Date.
          (b) As used in this Article VII, the term “Losses” shall include all
losses, liabilities, damages, judgments, awards, orders, penalties, settlements,
costs and expenses (including, without limitation, interest, penalties, court
costs and reasonable legal fees and expenses) including those arising from any
demands, claims, suits, actions, costs of investigation, notices of violation or
noncompliance, causes of action, proceedings and assessments whether or not made
by third parties or whether or not ultimately determined to be valid. Solely for
the purpose of determining the amount of any Losses (and not for determining any
breach) for which a Purchaser Indemnitee may be entitled to indemnification
pursuant to Article VII, any representation or warranty contained in this
Agreement that is qualified by a term or terms such as “material,” “materially,”
or “Material Adverse Effect” shall be deemed made or given without such
qualification and without giving effect to such words.
     7.2 Indemnification of Third Party Claims. The indemnification obligations
and liabilities under this Article VII with respect to actions, proceedings,
lawsuits, investigations, demands or other claims brought against the Purchaser
by a Person other than the Sellers or the Company (a “Third Party Claim”) shall
be subject to the following terms and conditions:

51



--------------------------------------------------------------------------------



 



          (a) Notice of Claim. The Purchaser will give the Representative prompt
written notice after receiving written notice of any Third Party Claim or
discovering the liability, obligation or facts giving rise to such Third Party
Claim (a “Notice of Claim”) which Notice of Third Party Claim shall set forth
(i) a brief description of the nature of the Third Party Claim, (ii) the total
amount of the actual out-of-pocket Loss or the anticipated potential Loss
(including any costs or expenses which have been or may be reasonably incurred
in connection therewith), and (iii) whether such Loss may be covered (in whole
or in part) under any insurance and the estimated amount of such Loss which may
be covered under such insurance, and the Representative shall be entitled to
participate in the defense of Third Party Claim at its expense.
          (b) Defense. The Representative shall have the right, at its option
(subject to the limitations set forth in subsection 7.2(c) below) and at its own
expense, by written notice to the Purchaser, to assume the entire control of,
subject to the right of the Purchaser to participate (at its expense and with
counsel of its choice) in, the defense, compromise or settlement of the Third
Party Claim as to which such Notice of Claim has been given, and shall be
entitled to appoint a recognized and reputable counsel reasonably acceptable to
the Purchaser to be the lead counsel in connection with such defense. If the
Representative is permitted and elects to assume the defense of a Third Party
Claim:
          (i) the Representative shall diligently and in good faith defend such
Third Party Claim and shall keep the Purchaser reasonably informed of the status
of such defense; provided, however, that the Purchaser shall have the right to
approve any settlement that requires any relief other than the payment of money
in amounts not exceeding the amount of Indemnity Escrow Funds that are not
reserved for the payment of unresolved Claims, which approval shall not be
unreasonably delayed, withheld or conditioned; and
          (ii) the Purchaser shall cooperate fully in all respects with the
Representative in any such defense, compromise or settlement thereof, including,
without limitation, the selection of counsel, and the Purchaser shall make
available to the Representative all pertinent information and documents under
its control.
          (c) Limitations of Right to Assume Defense. The Representative shall
not be entitled to assume control of such defense if (i) the Third Party Claim
relates to or arises in connection with any criminal proceeding, action,
indictment, allegation or investigation; (ii) the Third Party Claim seeks an
injunction or equitable relief against the Purchaser; or (iii) there is a
reasonable probability that a Third Party Claim may materially and adversely
affect the Purchaser other than as a result of money damages or other money
payments.
          (d) Other Limitations. Failure to give prompt Notice of Claim or to
provide copies of relevant available documents or to furnish relevant available
data shall not constitute a defense (in whole or in part) to any Third Party
Claim by the Purchaser against the Sellers and shall not affect the Sellers’
duty or obligations under this Article VII, except to the extent (and only to
the extent that) such failure shall have adversely affected the ability of the
Representative to defend against or reduce Sellers’ liability or caused or
increased such liability or otherwise caused the damages for which the Sellers
obligated to be greater than such damages would have

52



--------------------------------------------------------------------------------



 



been had the Purchaser given the Representative prompt notice hereunder. So long
as the Representative is defending any such action actively and in good faith,
the Purchaser shall not settle such action. The Purchaser shall make available
to the Representative all relevant records and other relevant materials required
by Representative’s possession or under the control of the Purchaser, for the
use of the Representative and its representatives in defending any such action,
and shall in other respects give reasonable cooperation in such defense.
          (e) Failure to Defend. If the Representative, promptly after receiving
a Notice of Claim, fails to defend such Third Party Claim actively and in good
faith, the Purchaser will (upon further written notice) have the right to
undertake the defense, compromise or settlement of such Third Party Claim as it
may determine in its reasonable discretion, provided that the Representative
shall have the right to approve any settlement, which approval will not be
unreasonably delayed, withheld or conditioned.
          (f) Purchaser’s Rights. Anything in this Section 7.2 to the contrary
notwithstanding, the Representative shall not, without the written consent of
the Purchaser, settle or compromise any action or consent to the entry of any
judgment which does not include as an unconditional term thereof the giving by
the claimant or the plaintiff to the Purchaser of a full and unconditional
release from all liability and obligation in respect of such action without any
payment by the Purchaser.
          (g) Representative Consent. Unless the Representative has consented to
a settlement of a Third Party Claim, the amount of the settlement shall not be a
binding determination of the amount of the Loss and such amount shall be
determined in accordance with the provisions of the Escrow Agreement.
     7.3 Insurance Effect. To the extent that any Losses that are subject to
indemnification pursuant to this Article VII are covered by insurance, the
Purchaser shall use commercially reasonable efforts to obtain the maximum
recovery under such insurance; provided that the Purchaser shall nevertheless be
entitled to bring a claim for indemnification under this Article VII in respect
of such Losses and the time limitations set forth in Section 7.4 hereof for
bringing a claim of indemnification under this Agreement shall be tolled during
the pendency of such insurance claim. The existence of a claim by the Purchaser
for monies from an insurer or against a third party in respect of any Loss shall
not, however, delay any payment pursuant to the indemnification provisions
contained herein and otherwise determined to be due and owing by the
Representative. If the Purchaser has received the payment required by this
Agreement from the Representative in respect of any Loss and later receives
proceeds from insurance or other amounts in respect of such Loss, then it shall
hold such proceeds or other amounts in trust for the benefit of the
Representative and shall pay to the Representative, as promptly as practicable
after receipt, a sum equal to the amount of such proceeds or other amount
received, up to the aggregate amount of any payments received from the
Representative pursuant to this Agreement in respect of such Loss.
Notwithstanding any other provisions of this Agreement, it is the intention of
the parties that no insurer or any other third party shall be (i) entitled to a
benefit it would not be entitled to receive in the absence of the foregoing
indemnification provisions, or (ii) relieved of the responsibility to pay any
claims for which it is obligated.

53



--------------------------------------------------------------------------------



 



     7.4 Limitations on Indemnification.
          (a) Survival; Time Limitation. The representations, warranties,
covenants and agreements in this Agreement or in any writing delivered by the
Sellers or the Company to the Purchaser in connection with this Agreement
(including the certificate required to be delivered by the Company pursuant to
Section 6.3(a)) and the obligation of the Sellers to indemnify the Purchaser
Indemnitees pursuant to Section 7.1(a)(iv) shall survive the Closing until the
expiration of the Indemnity Escrow Period. Notwithstanding the foregoing, the
representations, warranties and covenants of the Sellers and the Company in each
of Section 1.10 (Certain Seller Matters), Section 2.1(a) (Organization),
Section 2.2(b) (Subsidiaries), Section 2.3 (Capitalization) and Section 2.4
(Authority Relative to this Agreement) shall survive without limitation as to
time and the representations, warranties and covenants of the Sellers in each of
Sections 2.14 (Title to Property) and 2.15 (Taxes) shall survive the Closing
until the sixtieth day following the expiration of the applicable statute of
limitations. The obligation of the Sellers to indemnify the Purchaser
Indemnitees pursuant to Section 7.1(a)(iv) shall be in lieu of any other
obligation of the Sellers to indemnify the Purchaser Indemnitees with respect to
any representation or warranty of the Sellers and the Company relating to
workers’ compensation claims.
          (b) No claim for indemnification under this Article VII shall be
brought after the end of the relevant period specified in Section 7.4(a). Any
claim made by a Purchaser Indemnitee that is required to be made and is made
prior to the expiration of the Indemnity Escrow Period shall be preserved
despite the subsequent expiration of the Indemnity Escrow Period and any such
claim set forth in a Notice of Claim sent prior to the expiration of the
Indemnity Escrow Period shall survive until final resolution thereof.
          (c) Deductible. No amount shall be payable under Article VII unless
and until the aggregate amount of all indemnifiable Losses otherwise payable
exceeds $375,000 (the “Deductible”), and then only to the extent such claims
exceed the Deductible. Notwithstanding the foregoing, Losses resulting with
respect to the representations, warranties and covenants referred to in the
next-to-last sentence of Section 7.4(a) (“Surviving Matters”) and payments
required to be made pursuant to Section 7.1(a)(iv) shall not be included in the
calculation of the Deductible and a Purchaser Indemnitee shall be entitled to
indemnification with respect to such Losses and payments as though there were no
Deductible.
          (d) Aggregate Amount Limitation. Except with respect to Losses arising
from the Surviving Matters, the aggregate liability of the Sellers for Losses
pursuant to Section 7.1 shall not in any event exceed the Indemnity Escrow Funds
and the Purchaser shall have no claim against the Sellers other than for the
Indemnity Escrow Funds. With respect to Losses arising from the Surviving
Matters, the aggregate liability of the Sellers pursuant to Section 7.1 shall
not in any event exceed the Purchase Price.
     7.5 Exclusive Remedy. The Purchaser, on behalf of itself and all other the
Purchaser Indemnitees, hereby acknowledges and agrees that, from and after the
Closing, its sole remedy with respect to any and all claims for money damages
arising out of or relating to this Agreement shall be pursuant and subject to
the requirements of the indemnification provisions set forth in

54



--------------------------------------------------------------------------------



 



this Article VII. Notwithstanding any of the foregoing, nothing contained in
this Article VII shall in any way impair, modify or otherwise limit the
Purchaser’s or the Company’s right to bring any claim, demand or suit against
the other party based upon such other party’s actual fraud or intentional or
willful misrepresentation or omission, it being understood that a mere breach of
a representation and warranty, without intentional or willful misrepresentation
or omission, does not constitute fraud.
     7.6 Adjustment to Purchase Price. Amounts paid for indemnification under
Article VII shall be deemed to be an adjustment to the Purchase Price, except as
otherwise required by a Legal Requirement.
     7.7 Representative Capacities; Application of Indemnity Escrow Funds. The
parties acknowledge that the Representative’s obligations under this Article VII
are solely as a representative of the Sellers in the manner set forth in the
Escrow Agreement with respect to the obligations to indemnify the Purchaser
under this Article VII and that the Representative shall have no personal
responsibility for any expenses incurred by him in such capacity and that all
payments to the Purchaser as a result of such indemnification obligations shall
be made solely from, and to the extent of, the Indemnity Escrow Funds.
Out-of-pocket expenses of the Representative for attorneys’ fees and other costs
shall be borne in the first instance by the Purchaser, which may make a claim
for reimbursement thereof against the Indemnity Escrow Funds upon the claim with
respect to which such expenses are incurred becoming an Established Claim (as
defined in the Escrow Agreement). The Escrow Agent, pursuant to the Escrow
Agreement after the Closing, may apply all or a portion of the Indemnity Escrow
Funds to satisfy any claim for indemnification pursuant to this Article VII. The
Escrow Agent will hold the remaining portion of the Indemnity Escrow Funds until
final resolution of all claims for indemnification or disputes relating thereto.
ARTICLE VIII
TERMINATION
     8.1 Termination. This Agreement may be terminated at any time prior to the
Closing:
          (a) by mutual written agreement of the Purchaser and the
Representative at any time;
          (b) by either the Purchaser or the Representative if the transactions
contemplated by this Agreement shall not have been consummated by September 30,
2007 for any reason; provided, however, that the right to terminate this
Agreement under this Section 8.1(b) shall not be available to any party whose
action or failure to act has been a principal cause of or resulted in the
failure of such consummation to occur on or before such date and such action or
failure to act constitutes a breach of this Agreement;
          (c) by either the Purchaser or the Representative if a Governmental
Entity shall have issued an order, decree, judgment or ruling or taken any other
action, in any case having the effect of permanently restraining, enjoining or
otherwise prohibiting the transactions

55



--------------------------------------------------------------------------------



 



contemplated by this Agreement, which order, decree, ruling or other action is
final and nonappealable;
          (d) by the Representative, upon a material breach of any
representation, warranty, covenant or agreement on the part of the Purchaser set
forth in this Agreement, or if any representation or warranty of the Purchaser
shall have become untrue, in either case such that the conditions set forth in
Article VI would not be satisfied as of the time of such breach or as of the
time such representation or warranty shall have become untrue, provided, that if
such breach by the Purchaser is curable by the Purchaser prior to the Closing
Date, then the Representative may not terminate this Agreement under this
Section 8.1(d) for thirty (30) days after delivery of written notice from the
Representative to the Purchaser of such breach, provided the Purchaser continues
to exercise commercially reasonable efforts to cure such breach (it being
understood that the Representative may not terminate this Agreement pursuant to
this Section 8.1(d) if it shall have materially breached this Agreement or if
such breach by the Purchaser is cured during such thirty (30)-day period);
          (e) by the Purchaser, upon a material breach of any representation,
warranty, covenant or agreement on the part of the Company or the Sellers set
forth in this Agreement, or if any representation or warranty of the Sellers or
the Company shall have become untrue, in either case such that the conditions
set forth in Article VI would not be satisfied as of the time of such breach or
as of the time such representation or warranty shall have become untrue,
provided, that if such breach is curable by the Sellers or the Company prior to
the Closing Date, then the Purchaser may not terminate this Agreement under this
Section 8.1(e) for thirty (30) days after delivery of written notice from the
Purchaser to the Representative of such breach, provided the Sellers and the
Company continue to exercise commercially reasonable efforts to cure such breach
(it being understood that the Purchaser may not terminate this Agreement
pursuant to this Section 8.1(e) if it shall have materially breached this
Agreement or if such breach by the Sellers or the Company is cured during such
thirty (30)-day period);
          (f) by either the Purchaser or the Representative, if, at the Special
Meeting (including any adjournments thereof), this Agreement and the
transactions contemplated thereby shall fail to be approved and adopted by the
affirmative vote of the holders of Purchaser Stock required under the
Purchaser’s certificate of incorporation, or the holders of 20% or more of the
number of shares of Purchaser Stock issued in the Purchaser’s initial public
offering and outstanding as of the date of the record date of the Special
Meeting exercise their rights to convert the shares of Purchaser Stock held by
them into cash in accordance with the Purchaser’s certificate of incorporation;
or
          (g) by the Representative if (i) the Board of Directors of the
Purchaser fails to include a recommendation that the Purchaser stockholders
approve the transactions contemplated by this Agreement in the Proxy Statement
or (ii) the Board of Directors of the Purchaser withdraws or modifies, in any
manner materially adverse to the Company and the Sellers, the Purchaser’s Board
of Directors recommendation that the Purchaser stockholders approve the
transactions contemplated by this Agreement.

56



--------------------------------------------------------------------------------



 



     8.2 Notice of Termination; Effect of Termination. Any termination of this
Agreement under Section 8.1 above will be effective immediately upon (or, if the
termination is pursuant to Section 8.1(d) or Section 8.1(e) and the proviso
therein is applicable, thirty (30) days after) the delivery of written notice of
the terminating party to the other parties hereto. In the event of the
termination of this Agreement as provided in Section 8.1, this Agreement shall
be of no further force or effect and the transactions contemplated by this
Agreement shall be abandoned, except for and subject to the following:
(i) Sections 5.6, 5.11, 8.2 and 8.3 and Article X (General Provisions) shall
survive the termination of this Agreement, and (ii) nothing herein shall relieve
any party from liability for any breach of this Agreement, including a breach by
a party electing to terminate this Agreement pursuant to Section 8.1(b) caused
by the action or failure to act of such party constituting a principal cause of
or resulting in the failure of the Closing to occur on or before the date stated
therein.
     8.3 Fees and Expenses. All fees and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such expenses whether or not the transactions contemplated by
this Agreement are consummated.
ARTICLE IX
DEFINED TERMS
     Terms defined in this Agreement are organized alphabetically as follows,
together with the Section and, where applicable, paragraph, number in which
definition of each such term is located:

     
“10-Day Period”
  Section 1.9(c)
“15-Day Period”
  Section 1.8(c)
“20-Day Period”
  Section 1.9(b)
“30-Day Period”
  Section 1.8(b)
“AAA”
  Section 10.12
“Affiliate”
  Section 10.2(g)
“Agreement”
  Heading
“Approvals”
  Section 2.1(a)
“Audited Financial Statements”
  Section 2.7(a)
“Auditor Determination”
  Section 1.8(e)
“Auditor Working Capital Determination”
  Section 1.9(c)
“Average Working Capital ”
  Section 1.9(a)
“Blue Sky Laws”
  Section 1.12(b)
“Business Day”
  Section 10.2(f)
“Calculation Date Working Capital”
  Section 1.8(a)
“Charter Documents”
  Section 2.1(a)
“Clark Services”
  Section 5.20(a)
“Closing”
  Section 1.5
“Closing Balance Sheet”
  Section 1.8(b)
“Closing Date”
  Section 1.5
“Closing Form 8-K
  Section 5.4(b)

57



--------------------------------------------------------------------------------



 



     
“Closing Press Release”
  Section 5.4(b)
“Closing Working Capital”
  Section 1.8(b)
“Code”
  Section 2.15(b)
“Commission”
  Section 3.7(a)
“Company”
  Heading
“Company Closing Certificate”
  Section 6.3(a)
“Company Contracts”
  Section 2.19(a)
“Company Intellectual Property”
  Section 2.18
“Company Products”
  Section 2.18
“Company Registered Intellectual Property”
  Section 2.18
“Company Schedule”
  Article II Preamble
“Company Stock”
  Section 2.3(a)
“Continental”
  Section 1.7
“Copyrights”
  Section 2.18
“Corporate Records”
  Section 2.1(c)
“Deductible”
  Section 7.4(c)
“DGCL”
  Section 2.4
“Disclosure Schedules”
  Section 5.12
“Discontinuance Expenses”
  Section 5.25
“Discontinued Operations Escrow Funds”
  Section 5.25
“Dispute Notice”
  Section 1.8(e)
“Disputed Matters”
  Section 1.8(e)
“Effective Time”
  Section 1.2
“Employment Agreements”
  Section 5.28
“Environmental Law”
  Section 2.16(b)
“Escrow Agreement”
  Section 1.9
“Exchange Act”
  Section 1.12(b)
“Governmental Action/Filing”
  Section 2.21(c)
“Governmental Entity”
  Section 1.12(c)
“Hazardous Substance”
  Section 2.16(c)
“Indemnity Escrow Funds”
  Section 1.11
“Indemnity Escrow Period”
  Section 1.11
“Independent Auditor”
  Section 1.8(e)
“Insider”
  Section 2.19(a)(i)
“Insurance Policies”
  Section 2.20
“Intellectual Property”
  Section 2.18
“knowledge”
  Section 10.2(d)
“Legal Requirements”
  Section 10.2(b)
“Lien”
  Section 10.2(e)
“Losses”
  Section 7.1(b)
“Material Adverse Effect”
  Section 10.2(a)
“Material Company Contracts”
  Section 2.19(a)
“Measurement Period”
  Section 1.9(a)
“Name Change Amendment”
  Section 5.1(a)
“NASD”
  Section 3.23
“Notice of Claim”
  Section 7.2(a)

58



--------------------------------------------------------------------------------



 



     
“OTC BB”
  Section 5.1(e)
“Patents”
  Section 2.18
“Person”
  Section 10.2(c)
“Personal Property”
  Section 2.14(b)
“Plan/Plans”
  Section 2.11(a)
“Proxy Statement”
  Section 5.1(a)
“Purchase Price”
  Section 1.2
“Purchaser”
  Heading
“Purchaser Closing Certificate”
  Section 6.2(a)
“Purchaser Stock”
  Section 1.5(a)
“Purchaser Contracts”
  Section 3.19(a)
“Purchaser Convertible Securities”
  Section 3.3(b)
“Purchaser Indemnitees”
  Section 7.1(a)
“Purchaser Plan”
  Section 5.1(a)
“Purchaser Preferred Stock”
  Section 3.3(a)
“Purchaser SEC Reports”
  Section 3.7(a)
“Purchaser Schedule”
  Article III Preamble
“Purchaser Stock”
  Section 1.2
“Purchaser Stock Options”
  Section 3.3(b)
“Purchaser Stockholder Approval”
  Section 5.1(a)
“Purchaser Warrants”
  Section 3.3(b)
“Registered Intellectual Property”
  Section 2.18
“Representative”
  Section 1.15
“Returns”
  Section 2.15(c)(i)
“Rule 144”
  Section 5.21(a)
“Securities Act”
  Section 1.12(a)
“Signing Form 8-K”
  Section 5.4(a)
“Signing Press Release”
  Section 5.4(a)
“Special Meeting”
  Section 5.1(a)
“Seller/Sellers”
  Heading
“Shareholder/Seller”
  Heading
“Subsidiary/Subsidiaries”
  Section 2.2(a)
“Surviving Matters”
  Section 7.4(c)
“Tax/Taxes”
  Section 2.15(a)
“Third Party Claim”
  Section 7.2
“Trademarks”
  Section 2.18
“Trust Fund”
  Section 3.25(a)
“Unaudited Financial Statements”
  Section 2.7(b)
“U.S. GAAP”
  Section 2.7(a)
“WARN Act”
  Section 5.22(a)
“Working Capital Deficit”
  Section 1.8(c)
“Working Capital Dispute Notice”
  Section 1.9(c)
“Working Capital Disputed Matters”
  Section 1.9(c)
“Working Capital Escrow Funds”
  Section 1.9(a)

59



--------------------------------------------------------------------------------



 



ARTICLE X
GENERAL PROVISIONS
     10.1 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by commercial
delivery service providing proof of delivery to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):
     if to the Purchaser, to:
Global Logistics Acquisition Corporation
330 Madison Avenue, 6th Floor
New York, New York 10017
Telephone: 646-495-5155
Telecopier: 646-495-5164
     with a copy to:
David Alan Miller, Esq.
Graubard Miller
405 Lexington Avenue
New York, New York 10174-1901
Telephone: 212-818-8661
Telecopier: 212-818-8881
     if to the Company or the Sellers, to:
c/o Charles C. Anderson, Jr.
6016 Brookvale Lane, Suite 151
Knoxville, TN 37919
Telephone:
Telecopier:
     with a copy to:
Timothy K. Corley, Esq.
Timothy K. Corley, P.C.
2815 Darby Drive
Post Office Box 1168
Florence, AL 35630
Telephone: 256-760-0048
Telecopier: 256-760-0083
     10.2 Interpretation. The definitions of the terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context shall require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. When a reference is

60



--------------------------------------------------------------------------------



 



made in this Agreement to an Exhibit or Schedule, such reference shall be to an
Exhibit or Schedule to this Agreement unless otherwise indicated. When a
reference is made in this Agreement to Sections or subsections, such reference
shall be to a Section or subsection of this Agreement. Unless otherwise
indicated the words “include,” “includes” and “including” when used herein shall
be deemed in each case to be followed by the words “without limitation.” The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. When reference is made herein to “the business of” an entity,
such reference shall be deemed to include the business of all direct and
indirect Subsidiaries of such entity. Reference to the Subsidiaries of an entity
shall be deemed to include all direct and indirect Subsidiaries of such entity.
For purposes of this Agreement:
          (a) “Material Adverse Effect” when used in connection with an entity
means any change, event, violation, inaccuracy, circumstance or effect,
individually or when aggregated with other changes, events, violations,
inaccuracies, circumstances or effects, that is materially adverse to the
business, assets (including intangible assets), revenues, financial condition,
prospects or results of operations of such entity, it being understood that none
of the following alone or in combination shall be deemed, in and of itself, to
constitute a Material Adverse Effect: (i) changes attributable to the public
announcement or pendency of the transactions contemplated hereby, or
(ii) changes in general national or regional economic conditions;
          (b) “Legal Requirements” means any federal, state, local, municipal,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity and all
requirements set forth in applicable Company Contracts or the Purchaser
Contracts;
          (c) “Person” means any individual, corporation (including any
non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
limited liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity;
          (d) “knowledge” means actual knowledge or awareness, after due
inquiry, as to a specified fact or event of a Person that is an individual or of
an executive officer or director of a Person that is a corporation or of a
Person in a similar capacity of an entity other than a corporation. Knowledge of
the Company means actual knowledge of Joel R. Anderson, Charles C. Anderson,
Jr., Jay Maier, David Gillis, John Barry or Timothy R. Teagan or any of them;
          (e) “Lien” means any mortgage, pledge, security interest, encumbrance,
lien, restriction or charge of any kind (including, without limitation, any
conditional sale or other title retention agreement or lease in the nature
thereof, any sale with recourse against the seller or any Affiliate of the
seller, or any agreement to give any security interest);
          (f) “Business Day” means a day, other than a Saturday or Sunday, on
which banks are open for the transaction of business in New York City.

61



--------------------------------------------------------------------------------



 



          (g) “Affiliate” means, as applied to any Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with, such Person. For purposes of this definition, “control”
(including with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and
          (h) all monetary amounts set forth herein are referenced in United
States dollars, unless otherwise noted.
     10.3 Counterparts; Facsimile Signatures. This Agreement and each other
document executed in connection with the transactions contemplated hereby, and
the consummation thereof, may be executed in one or more counterparts, all of
which shall be considered one and the same document and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party, it being understood that all parties need not sign
the same counterpart. Delivery by facsimile to counsel for the other party of a
counterpart executed by a party shall be deemed to meet the requirements of the
previous sentence.
     10.4 Entire Agreement; Third Party Beneficiaries. This Agreement and the
documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, including the Exhibits and Schedules
hereto (a) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof, it being understood that the letter of intent between the Purchaser and
the Company dated April 10, 2007 is hereby terminated in its entirety and shall
be of no further force and effect (except to the extent expressly stated to
survive the execution of this Agreement and the consummation of the transactions
contemplated hereby); and (b) are not intended to confer upon any other person
any rights or remedies hereunder (except as specifically provided in this
Agreement).
     10.5 Severability. In the event that any provision of this Agreement, or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.
     10.6 Other Remedies; Specific Performance. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy. The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions

62



--------------------------------------------------------------------------------



 



of this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the parties shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.
     10.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York regardless of the law that
might otherwise govern under applicable principles of conflicts of law thereof.
     10.8 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.
     10.9 Assignment. No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other parties, except that the Purchaser may assign its rights hereunder
to a wholly-owned subsidiary formed for such purpose; provided that no such
assignment by the Purchaser shall relieve the Purchaser of its obligations and
liabilities hereunder. Subject to the first sentence of this Section 10.9, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
     10.10 Amendment. This Agreement may be amended by the parties hereto at any
time by execution of an instrument in writing signed on behalf of each of the
parties.
     10.11 Extension; Waiver. At any time prior to the Closing, any party hereto
may, to the extent legally allowed, (i) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. Delay in exercising any right under this Agreement shall
not constitute a waiver of such right.
     10.12 Arbitration. Any disputes or claims arising under or in connection
with this Agreement or the transactions contemplated hereunder shall be resolved
by binding arbitration. Notice of a demand to arbitrate a dispute by either
party shall be given in writing to the other at their last known address.
Arbitration shall be commenced by the filing by a party of an arbitration demand
with the American Arbitration Association (“AAA”) in its office in Wilmington,
Delaware. The arbitration and resolution of the dispute shall be resolved by a
single arbitrator appointed by the AAA pursuant to AAA rules. The arbitration
shall in all respects be governed and conducted by applicable AAA rules, and any
award and/or decision shall be conclusive and binding on the parties. The
arbitration shall be conducted in Wilmington, Delaware. The arbitrator shall
supply a written opinion supporting any award, and

63



--------------------------------------------------------------------------------



 



judgment may be entered on the award in any court of competent jurisdiction.
Each party shall pay its own fees and expenses for the arbitration, except that
any costs and charges imposed by the AAA and any fees of the arbitrator for his
services shall be assessed against the losing party by the arbitrator. In the
event that preliminary or permanent injunctive relief is necessary or desirable
in order to prevent a party from acting contrary to this Agreement or to prevent
irreparable harm prior to a confirmation of an arbitration award, then either
party is authorized and entitled to commence a lawsuit solely to obtain
equitable relief against the other pending the completion of the arbitration in
a court having jurisdiction over the parties. Each party hereby consents to the
exclusive jurisdiction of the federal and state courts located in the State of
New York, New York County, for such purpose. All rights and remedies of the
parties shall be cumulative and in addition to any other rights and remedies
obtainable from arbitration.
[The remainder of this page has been intentionally left blank.]

64



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first written above.

                  GLOBAL LOGISTICS ACQUISITION CORPORATION
 
           
 
  By:   /s/ Gregory E. Burns    
 
           
 
      President and CEO    
 
                THE CLARK GROUP, INC.
 
           
 
  By:   /s/ Charles C. Anderson, Jr.    
 
           
 
      Name and Title    
 
                SELLERS:
 
                /s/ Joel R. Anderson                   JOEL R. ANDERSON    
 
                /s/ Charles C. Anderson, Jr.                   CHARLES C.
ANDERSON, JR.    
 
                DELAWARE ESBT FOR CHARLES C. ANDERSON, JR.
 
           
 
  By:   /s/ John Jornlin    
 
           
 
      Trustee*    
 
                /s/ Terry C. Anderson                   TERRY C. ANDERSON    
 
                /s/ Clyde B. Anderson                   CLYDE B. ANDERSON    
 
                /s/ Harold M. Anderson                   HAROLD M. ANDERSON    

[Sellers’ signatures continued on next page.]

65



--------------------------------------------------------------------------------



 



                  /s/ Charles C. Anderson III                   CHARLES C.
ANDERSON III    
 
                /s/ Frank Stockard                   FRANK STOCKARD    
 
                /s/ Bill Lardie                   BILL LARDIE    
 
                /s/ Jay Maier                   JAY MAIER    
 
                DELAWARE ESBT FOR JAY MAIER    
 
           
 
  By:   /s/ Bonnie G. Maier    
 
           
 
      Trustee*    
 
                /s/ David Gillis                   DAVID GILLIS    
 
                /s/ John Barry                   JOHN BARRY    
 
                /s/ Timothy Teagan                   TIMOTHY TEAGAN    

 

*   Each Trustee is a signatory hereto solely in his or her capacity as a
trustee and shall have no personal liability or obligation hereunder.

66



--------------------------------------------------------------------------------



 



INDEX OF EXHIBITS AND SCHEDULES

           Exhibits          
Exhibit A
  -   Working Capital Methodology
 
       
Exhibit B
  -   Average Working Capital Methodology
 
       
Exhibit C
  -   Form of Escrow Agreement
 
       
Exhibit D
  -   Form of Seller Affiliate Agreement
 
       
Exhibit E
  -   Form of Employment Agreement for Timothy Teagan
 
       
Exhibit F
  -   Form of Employment Agreement for John Barry

              Schedules        
 
       
Schedule 1.3
  -   Allocation of Purchase Price among Sellers
Schedule 1.9
  -   Working Capital Escrow Funds
Schedule 1.11
  -   Indemnity Escrow Funds
Schedule 2
  -   Company Schedule
Schedule 3
  -   Purchaser Schedule
Schedule 5.2
  -   Directors and Officers of the Purchaser and the Company
Schedule 5.20
  -   Permitted Affiliate Activities
Schedule 5.25
  -   Discontinued Operations Escrow Funds
Schedule 6.2(h)
  -   Purchaser Resignations
Schedule 6.3(l)
  -   Company Resignations

67



--------------------------------------------------------------------------------



 



SCHEDULE 1.3
ALLOCATION OF PURCHASE PRICE
(Information Furnished Separately)
SCHEDULE 1.9
WORKING CAPITAL ESCROW FUNDS
(Information Furnished Separately)
SCHEDULE 1.11
INDEMNITY ESCROW FUNDS
(Information Furnished Separately)

68



--------------------------------------------------------------------------------



 



SCHEDULE 2
COMPANY SCHEDULE
(Information Furnished Separately)

     
Schedule 2.1 -
  Organization and Qualification
 
   
Schedule 2.2 -
  Subsidiaries
 
   
Schedule 2.3 -
  Capitalization
 
   
Schedule 2.5 -
  No Conflict; Required Filings and Consents
 
   
Schedule 2.7 -
  Financial Statements
 
   
Schedule 2.8 -
  No Undisclosed Liabilities
 
   
Schedule 2.9 -
  Absence of Certain Changes or Events
 
   
Schedule 2.10 -
  Litigation
 
   
Schedule 2.11 -
  Employee Benefit Plans
 
   
Schedule 2.13 -
  Restrictions on Business Activities
 
   
Schedule 2.14 -
  Title to Property
 
   
Schedule 2.15 -
  Taxes
 
   
Schedule 2.16 -
  Environmental Matters
 
   
Schedule 2.17 -
  Brokers; Third Party Expenses
 
   
Schedule 2.18 -
  Intellectual Property
 
   
Schedule 2.19 -
  Agreements, Contacts and Commitments
 
   
Schedule 2.20 -
  Insurance
 
   
Schedule 2.21 -
  Governmental Actions/Filings

69



--------------------------------------------------------------------------------



 



SCHEDULE 3
PURCHASER SCHEDULE
(Information Furnished Separately)

     
Schedule 3.3 -
  Capitalization
 
   
Schedule 3.7
  SEC Filings; Financial Statements
 
   
Schedule 3.14 -
  Title to Property
 
   
Schedule 3.15 -
  Taxes
 
   
Schedule 3.17 -
  Brokers
 
   
Schedule 3.19 -
  Agreements, Contracts and Commitments
 
   
Schedule 3.26 -
  Governmental Filings

70



--------------------------------------------------------------------------------



 



SCHEDULE 5.2
DIRECTORS AND OFFICERS OF PURCHASER AND THE COMPANY
PURCHASER OFFICERS AND DIRECTORS
Directors
James J. Martell – Chairman
Gregory E. Burns
Donald G. McInnes
Edward W. Cook
Maurice Levy
David Gillis
Timothy Teagan
Officers
[To be determined prior to Closing]
COMPANY AND SUBSIDIARY OFFICERS AND DIRECTORS
Directors
[To be determined prior to Closing]
Officers
[To be determined prior to Closing]

71



--------------------------------------------------------------------------------



 



SCHEDULE 5.25
DISCONTINUED OPERATIONS ESCROW FUNDS
(Information Furnished Separately)
SCHEDULE 6.2(g)
PURCHASER RESIGNATIONS
[To be determined prior to Closing]
All of the above resignations will be effective as of the Closing Date.
SCHEDULE 6.3(i)
COMPANY RESIGNATIONS
All Company directors and such officers as shall be designated by the Purchaser
All of the above resignations will be effective as of the Closing Date.

72